 

 

 

$500,000,000

 

CREDIT AGREEMENT

 

dated as of May 6, 2008

 

by and among

 

W.W. GRAINGER, INC.,

as Borrower,

 

the Lenders referred to herein,

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

JP MORGAN CHASE BANK, N.A.

as Syndication Agent,

 

and

 

COMMERCE BANK, N.A., and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Documentation Agents

 

 

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Lead Arranger and Sole Book Runner

 

 



TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

DEFINITIONS

Section 1.1

Definitions

 

1

Section 1.2

General

 

12

Section 1.3

Other Definitions and Provisions

 

13

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

TERM LOAN CREDIT FACILITY

 

 

Section 2.1

Commitments

 

13

Section 2.2

Procedures for Borrowing

 

13

Section 2.3

Repayment of Loans

 

14

Section 2.4

Notes

 

15

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

GENERAL LOAN PROVISIONS

 

 

Section 3.1

Interest

 

15

Section 3.2

Notice and Manner of Conversion or Continuation of Loans

 

18

Section 3.3

Fees

 

19

Section 3.4

Manner of Payment

 

19

Section 3.5

Crediting of Payments and Proceeds

 

19

Section 3.6

Adjustments

 

20

Section 3.7

Nature of Obligations of Lenders Regarding Loans; Assumption by the

Administrative Agent

 

20

Section 3.8

Changed Circumstances

 

21

Section 3.9

Indemnity

 

23

Section 3.10

Capital Requirements

 

23

Section 3.11

Taxes

 

24

Section 3.12

Mitigation of Loss; Replacement of Lenders

 

26

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

 

Section 4.1

Closing

 

27

Section 4.2

Conditions to Closing and Initial Loans

 

28

 



 

ii



 

 

ARTICLE V

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

Section 5.1

Corporate Existence and Power

 

30

Section 5.2

Corporate Authorization; No Contravention

 

30

Section 5.3

Governmental Authorization

 

30

Section 5.4

Binding Effect

 

31

Section 5.5

Litigation

 

31

Section 5.6

No Default

 

31

Section 5.7

ERISA Compliance

 

31

Section 5.8

Use of Proceeds; Margin Regulations

 

32

Section 5.9

Title to Properties

 

32

Section 5.10

Taxes

 

32

Section 5.11

Financial Condition

 

32

Section 5.12

Environmental Matters

 

33

Section 5.13

Regulated Entities

 

33

Section 5.14

No Burdensome Restrictions

 

33

Section 5.15

Subsidiaries

 

33

Section 5.16

Insurance

 

33

Section 5.17

Full Disclosure

 

33

Section 5.18

OFAC; Anti-Terrorism Laws

 

34

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

Section 6.1

Financial Statements

 

34

Section 6.2

Certificates; Other Information

 

35

Section 6.3

Notices

 

36

Section 6.4

Preservation of Corporate Existence, Etc

 

37

Section 6.5

Maintenance of Property

 

37

Section 6.6

Insurance

 

37

Section 6.7

Payment of Obligations

 

37

Section 6.8

Compliance with Laws

 

38

Section 6.9

Compliance with ERISA

 

38

Section 6.10

Inspection of Property and Books and Records

 

38

Section 6.11

Environmental Laws

 

38

Section 6.12

Use of Proceeds

 

38

Section 6.13

OFAC, PATRIOT Act Compliance

 

38

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

NEGATIVE COVENANTS

 

 

Section 7.1

Limitation on Liens

 

39

 



 

iii



 

Section 7.2

Disposition of Assets

 

40

Section 7.3

Consolidations and Mergers

 

40

Section 7.4

Loans and Investments

 

41

Section 7.5

Limitation on Subsidiary Debt

 

41

Section 7.6

Transactions with Affiliates

 

42

Section 7.7

Use of Proceeds

 

42

Section 7.8

ERISA

 

42

Section 7.9

Changes in Business

 

42

Section 7.10

Restriction on Subsidiary Dividends

 

42

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

EVENTS OF DEFAULT

 

 

Section 8.1

Events of Default

 

42

Section 8.2

Remedies

 

44

Section 8.3

Rights Not Exclusive

 

45

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

Section 9.1

Appointment

 

45

Section 9.2

Delegation of Duties

 

45

Section 9.3

Exculpatory Provisions

 

45

Section 9.4

Reliance by the Administrative Agent

 

46

Section 9.5

Notice of Default

 

46

Section 9.6

Non-Reliance on the Administrative Agent and Other Lenders

 

47

Section 9.7

Rights as a Lender

 

47

Section 9.8

Resignation of the Administrative Agent; Successor Administrative Agent

 

47

Section 9.9

No Other Duties, Etc

 

48

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

Section 10.1

Notices

 

48

Section 10.2

Expenses; Indemnity

 

49

Section 10.3

Set-off

 

51

Section 10.4

Governing Law

 

51

Section 10.5

Jurisdiction and Venue

 

51

Section 10.6

Reserved

 

52

Section 10.7

Reversal of Payments

 

52

Section 10.8

Accounting Matters

 

52

Section 10.9

Successors and Assigns; Participations

 

52

Section 10.10

Amendments, Waivers and Consents

 

55

 



 

iv



 

Section 10.11

Performance of Duties

 

56

Section 10.12

All Powers Coupled with Interest

 

56

Section 10.13

Survival of Indemnities

 

56

Section 10.14

Titles and Captions

 

56

Section 10.15

Severability of Provisions

 

56

Section 10.16

Counterparts

 

56

Section 10.17

Term of Agreement

 

56

Section 10.18

Advice of Counsel

 

56

Section 10.19

No Strict Construction

 

56

Section 10.20

PATRIOT Act Notice

 

57

Section 10.21

Inconsistencies with Other Documents; Independent Effect of Covenants

 

57

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

-

Form of Note

 

 

Exhibit B

-

Form of Notice of Borrowing

 

 

Exhibit C

-

Form of Notice of Account Designation

 

 

Exhibit D

-

Form of Notice of Prepayment

 

 

Exhibit E

-

Form of Notice of Conversion/Continuation

 

 

Exhibit F

-

Form of Assignment and Acceptance

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 1.1

-

Lenders and Commitments

 

 

Schedule 5.5

-

Litigation

 

 

Schedule 5.7

-

ERISA

 

 

Schedule 5.15

-

Subsidiaries and Minority Interests

 

 

Schedule 5.16

-

Insurance Matters

 

 

Schedule 7.1

-

Existing Liens

 

 

 

 

 

v



CREDIT AGREEMENT, dated as of the 6th day of May, 2008, by and among W.W.
GRAINGER, INC., an Illinois corporation, as Borrower, the lenders who are or may
become a party to this Agreement, as Lenders, and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend a term loan
credit facility to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1      Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger
or consolidation or any other combination with another Person (other than a
Person that is a Subsidiary), provided that the Borrower or the Subsidiary is
the surviving entity.

“Administrative Agent” means Wachovia in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 9.8.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 10.1(c).

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote twenty-five percent (25%) or more of the securities or other
equity interests of a Person having ordinary voting power, or (b) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Aggregate Commitment” means $500,000,000.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

1



“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall have the meaning assigned thereto in Section 3.1(c).

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

“Asset Sale” shall have the meaning assigned thereto in Section 7.2.

“Assignment and Acceptance” shall have the meaning assigned thereto in Section
10.9(b).

“Bankruptcy Code” means 11 U.S.C. §101, et seq., and the rules and regulations
thereunder, each as amended or modified from time to time, and any similar
federal or state law for the relief of debtors.

“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).

“Benefited Lender” shall have the meaning assigned thereto in Section 3.6.

“Borrower” means W.W. Grainger, Inc., an Illinois corporation, in its capacity
as borrower hereunder.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

“Change of Control” means any one or more of the following:

(a)       the acquisition or holding by any person, entity or “group” (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than by
any Exempt Person, the

 

2



Borrower, any Subsidiary, or any employee benefit plan of the Borrower or a
Subsidiary of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either the then-outstanding common
stock or the combined voting power of the Borrower’s then-outstanding voting
securities entitled to vote generally in the election of directors (“Voting
Power”); or

(b)       individuals who, as of the Closing Date, constitute the board of
directors of the Borrower (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the board of directors of the Borrower;
provided that any individual who becomes a director after the Closing Date whose
election or nomination for election by the Borrower’s shareholders was approved
by at least a majority of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest (as described in Rule 14a-12(c)
under the Exchange Act) relating to the election of the directors of the
Borrower) shall be deemed to be members of the Incumbent Board.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to the Borrower on the Closing Date hereunder in an aggregate principal
amount equal to the amount set forth opposite such Lender’s name on Schedule 1.1
hereto.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

“Consolidated Tangible Net Worth” means, at any date, on a Consolidated basis
for the Borrower and its Subsidiaries, in accordance with GAAP, Consolidated
stockholders equity of the Borrower and its Subsidiaries minus the aggregate
amount of any intangible assets of the Borrower and its Subsidiaries, including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks and brand names.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Debt, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary

 

3



obligation, or (iv) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof (each, a “Guaranty
Obligation”); (b) with respect to any Surety Instrument issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings or payments; (c) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other property is
ever made or tendered, or such services are ever performed or tendered; or (d)
in respect of any Hedging Agreement. The amount of any Contingent Obligation
shall (a) in the case of Guaranty Obligations, be deemed equal to the stated or
determinable amount of the primary obligation in respect of which such Guaranty
obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, (b) in the case of Hedging
Agreements, be determined in accordance with the definition of “Hedging
Agreement” herein and (c) in the case of other Contingent Obligations, be equal
to the maximum reasonably anticipated liability in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Credit Facility” means the term loan credit facility established pursuant to
Article II.

“Debt” means, with respect to the Borrower and its Subsidiaries at any date and
without duplication, the sum of the following calculated in accordance with
GAAP: (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all liabilities for the
deferred purchase price of property acquired by such Person, except trade
payables arising in the ordinary course of business not more than ninety (90)
days past due, (c) all obligations of any such Person as lessee under Capital
Leases, (d) all Debt of any other Person secured by a Lien on any asset of any
such Person, (e) all Contingent Obligations of any such Person, (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including, without
limitation, any banker’s acceptances issued for the account of any such Person,
(g) all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of capital stock or other securities or
partnership interests of such Person, and (h) all net payment obligations
incurred by any such Person pursuant to Hedging Agreements.

“Debt Rating” shall have the meaning assigned thereto in Section 3.1(c).

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of the Borrower or
any ERISA

 

4



Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any current or former ERISA
Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, or modified from time to time.

“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System.

“Event of Default” means any of the events specified in Section 8.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and all rules and regulations from time to time promulgated thereunder.

“Exempt Person” means any of the following:

 

5



(a)       any descendant of W.W. Grainger, or any spouse, widow or widower of
such descendant (such descendants, spouses, widows and widowers collectively
defined as the “Grainger Family Members”);

(b)       any descendant of E.O. Slavik or any spouse, widow or widower of any
such descendant (such descendants, spouses, widows and widowers collectively
defined as the “Slavik Family Members” and with the Grainger Family Members
collectively defined as the “Family Members”);

(c)       any trust which is in existence on the date of this Agreement and
which has been established by one or more Grainger Family Members, any estate of
a Grainger Family Member who died on or before the date of this Agreement, and
The Grainger Foundation (such trusts, estates and named entity collectively
defined as the “Grainger Family Entities”);

(d)       any trust which is in existence on the date of this Agreement and
which has been established by one or more Slavik Family Members, any estate of a
Slavik Family Member who died on or before the date of this Agreement, Mark IV
Properties, Inc., and Mountain Capital Corporation (such trusts, estates and
named entities collectively defined as the “Slavik Family Entities” and with the
Grainger Family Entities collectively defined as the “Existing Family
Entities”);

(e)       any estate of a Family Member who dies after the date hereof, or any
trust established after the date hereof by one or more Family Members or
Existing Family Entities; provided that one or more Family Members, Existing
Family Entities or charitable organizations which qualify as exempt
organizations under Section 501(c) of the Code (“Charitable Organizations”),
collectively, are the beneficiaries of at least fifty percent (50%) of the
actuarially-determined beneficial interests in such estate or trust;

(f)        any Charitable Organization which is established by one or more
Family Members or Existing Family Entities (a “Family Charitable Organization”);

(g)       any corporation of which a majority of the voting power and a majority
of the equity interest is held, directly or indirectly, by or for the benefit of
one or more Family Members, Existing Family Entities, estates or trusts
described in clause (e) above, or Family Charitable Organizations; and

(h)       any partnership or other entity or arrangement of which a majority of
the voting interest and a majority of the economic interest is held, directly or
indirectly, by or for the benefit of one or more Family Members, Existing Family
Entities, estates or trusts described in clause (e) above, or Family Charitable
Organizations.

“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by the Administrative Agent and confirmed in Federal Reserve
Board Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent. If, for any reason, such rate is not
available, then “Federal Funds Rate” shall mean a daily rate which is
determined,

 

6



in the opinion of the Administrative Agent, to be the rate at which federal
funds are being offered for sale in the national federal funds market at 9:00
a.m. (Charlotte time). Rates for weekends or holidays shall be the same as the
rate for the most immediately preceding Business Day.

“Fee Letter” means the letter from the Administrative Agent and the Lead
Arranger to the Borrower, dated March 24, 2008, relating to certain fees payable
by the Borrower in respect of the transactions contemplated by this Agreement,
as amended, modified, restated or supplemented from time to time.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 10.8) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guaranty Obligations” shall have the meaning assigned thereto in the definition
of Contingent Obligation.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other approval of any Governmental
Authority, (e) which are deemed to constitute a nuisance or a trespass which
pose a health or safety hazard to Persons or neighboring properties, (f) which
consist of underground or aboveground storage tanks, whether empty, filled or
partially filled with any substance, or (g) which contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.

 

7



“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, commodity swap, forward foreign exchange agreement, currency swap
agreement, cross-currency rate swap agreement, currency option agreement or
other agreement or arrangement designed to alter the risks of any Person arising
from fluctuations in rates, currency values or commodity prices, all as amended,
restated, supplemented or otherwise modified from time to time.

“Independent Auditor” shall have the meaning assigned thereto in Section 6.1(a).

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Investments” shall have the meaning assigned thereto in Section 7.4.

“Lead Arranger” means Wachovia Capital Markets, LLC and its successors.

“Lender” means each Person executing this Agreement as a Lender set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 10.9.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Ratable Share of the Loans.

“LIBOR Interest Period” shall have the meaning assigned thereto in Section
3.1(b)(i).

“LIBOR Rate” means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars in minimum amounts of at least $5,000,000 for a
period equal to the applicable LIBOR Interest Period which appears on Reuters
Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable LIBOR
Interest Period (rounded upward, if necessary, to the nearest 1/100th of 1%).
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any successor page), then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to

 

8



the first day of the applicable LIBOR Interest Period for a period equal to such
LIBOR Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement), the
interest of a lessor under a Capital Lease, or any financing lease having
substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease.

“Loan Documents” means, collectively, this Agreement, the Notes, and each other
document, instrument, certificate and agreement executed and delivered by the
Borrower or any Subsidiary thereof in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.

“Loans” means the loans made to the Borrower pursuant to Section 2.1.

“Margin Stock” means “margin stock” as such term is defined in Regulations T, U
or X of the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, properties or financial condition of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Borrower or any Subsidiary to perform its obligations under any
Loan Document; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any Subsidiary of any
Loan Document.

“Maturity Date” means the fourth anniversary of the Closing Date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.

“Notes” means the collective reference to the term loan notes made by the
Borrower payable to the order of each Lender, substantially in the form of
Exhibit A hereto, evidencing the Credit Facility, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part;
“Note” means any of such Notes.

 

9



“Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.2(b).

“Notice of Borrowing” shall have the meaning assigned thereto in Section 2.2(a).

“Notice of Conversion/Continuation” shall have the meaning assigned thereto in
Section 3.2.

“Notice of Prepayment” shall have the meaning assigned thereto in Section
2.3(b).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) all existing or
future payment and other obligations owing by the Borrower under any Hedging
Agreement (which such Hedging Agreement is permitted hereunder) with any Person
that is a Lender hereunder at the time such Hedging Agreement is executed (all
such obligations with respect to any such Hedging Agreement, “Hedging
Obligations”) and (c) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrower or any of its
Subsidiaries to the Lenders or the Administrative Agent, in each case under or
in respect of this Agreement, any Note, or any of the other Loan Documents of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual, liquidated or unliquidated, and whether or
not evidenced by any note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation.

“Other Taxes” shall have the meaning assigned thereto in Section 3.11(b).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.

 

10



“Permitted Acquisition” means an Acquisition (i) with respect to which the
target (or its board of directors or equivalent governing body) has not
announced that it will oppose such Acquisition or commenced any litigation which
alleges that such Acquisition violates or will violate any Applicable Law and
(ii) which occurs when no Event of Default or Unmatured Event of Default exists
or will result therefrom.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Ratable Share” means, as to any Lender, the ratio of (a) the amount of the
outstanding Loans of such Lender at such time to (b) the aggregate outstanding
Loans of all of the Lenders at such time, expressed as a percentage.

“Register” shall have the meaning assigned thereto in Section 10.9(d).

“Related Party” means, with respect to any Person, each of such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Replaced Lender” shall have the meaning assigned thereto in Section 3.12(c).

“Replacement Lender” shall have the meaning assigned thereto in Section 3.12(c).

“Required Lenders” means, at any date, any combination of Lenders the Ratable
Share of which aggregate more than fifty percent (50%).

“Responsible Officer” means any of the following: (i) the Chief Executive
Officer of the Borrower, (ii) the Chairman of the Board of the Borrower, (iii)
the President of the Borrower, (iv) the Senior Vice President and Chief
Financial Officer of the Borrower, and (v) the Vice President and Treasurer of
the Borrower, or any other officer of the Borrower reasonably acceptable to the
Administrative Agent.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.

 

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/

 

11



enforcement/ofac/sdn/index.html, or as otherwise published from time to time, or
(ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies, Inc. or any successor thereto.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by such Person (irrespective of whether, at the time, capital stock
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds and similar
instruments.

“Taxes” shall have the meaning assigned thereto in Section 3.11(a).

“United States” means the United States of America.

“Unmatured Event of Default” means any event or circumstance which, with the
giving of notice, the lapse of time, or both, would (if not cured or otherwise
remedied during such time) constitute an Event of Default.

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
capital stock or other ownership interests of such Subsidiary are, directly or
indirectly, owned or controlled by the Borrower and/or one or more of its
Wholly-Owned Subsidiaries (except for directors’ qualifying shares or other
shares required by Applicable Law to be owned by a Person other than the
Borrower).

Section 1.2      General. Unless otherwise specified, a reference in this
Agreement to a particular article, section, subsection, Schedule or Exhibit is a
reference to that article, section, subsection, Schedule or Exhibit of this
Agreement. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the

 

12



feminine and the neuter. Any reference herein to “Charlotte time” shall refer to
the applicable time of day in Charlotte, North Carolina.

 

Section 1.3

Other Definitions and Provisions.

(a)       Use of Capitalized Terms. Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings when
used in this Agreement, the Notes and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.

(b)       Miscellaneous. The words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

ARTICLE II

TERM LOAN CREDIT FACILITY

Section 2.1      Commitments. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make Loans to the Borrower on the
Closing Date in a principal amount not to exceed its Commitment. No Loans shall
be made at any time after the Closing Date. To the extent repaid, Loans may not
be reborrowed.

 

Section 2.2

Procedures for Borrowing.

(a)       Request for Borrowing on the Closing Date. The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
attached hereto as Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m.
(Charlotte time) (i) on the Closing Date in the case of a borrowing comprised of
Base Rate Loans and (ii) at least three (3) Business Days prior to the Closing
Date in the case of a borrowing comprised of LIBOR Rate Loans, of its intention
to borrow, specifying (A) the amount of such borrowing on the Closing Date,
which shall be, (x) with respect to Base Rate Loans in an aggregate principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(y) with respect to LIBOR Rate Loans in an aggregate principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, (B) whether the
Loans are to be LIBOR Rate Loans or Base Rate Loans, and (C) in the case of a
LIBOR Rate Loan, the duration of the LIBOR Interest Period applicable thereto;
provided that in the case of a borrowing comprised of LIBOR Rate Loans on the
Closing Date, the Borrower shall also deliver to the Administrative Agent with
any Notice of Borrowing, a LIBOR indemnity letter in form and substance
reasonably acceptable to the Administrative Agent. The Administrative Agent
shall promptly notify the Lenders of each Notice of Borrowing.

(b)       Disbursements of Loans. Not later than 2:00 p.m. (Charlotte time) on
the Closing Date, each Lender will make available to the Administrative Agent,
for the account of the Borrower, at the office of the Administrative Agent in
funds immediately available to the

 

13



Administrative Agent, equal to the amount of such Lender’s Commitment. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of the borrowing requested pursuant to this Section 2.2 in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form of
Exhibit C hereto (a “Notice of Account Designation”) delivered by the Borrower
to the Administrative Agent or as may be otherwise agreed upon by the Borrower
and the Administrative Agent from time to time. Subject to Section 3.7 hereof,
the Administrative Agent shall not be obligated to disburse the portion of the
proceeds of the Loans requested pursuant to this Section 2.2 to the extent that
any Lender has not made available to the Administrative Agent its share of such
borrowing.

 

Section 2.3

Repayment of Loans.

(a)       Mandatory Repayments. Except to the extent due or paid sooner pursuant
to the provisions of this Agreement, the Borrower will repay the outstanding
principal amount of the Loans on the dates and in the amounts set forth below:

Date

Payment Amount

August 31, 2009

$8,333,333.33

November 30, 2009

$8,333,333.33

February 28, 2010

$8,333,333.33

May 31, 2010

$12,500,000.00

August 31, 2010

$12,500,000.00

November 30, 2010

$12,500,000.00

February 28, 2011

$12,500,000.00

May 31, 2011

$12,500,000.00

August 31, 2011

$12,500,000.00

November 30, 2011

$12,500,000.00

February 29, 2012

$12,500,000.00

Maturity Date

$375,000,000.01

 

Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, the aggregate outstanding principal of the Loans shall be due and
payable in full on the Maturity Date.

(b)       Optional Prepayments. The Borrower may at any time and from time to
time repay the Loans, in whole or in part, upon at least three (3) Business
Days’ irrevocable notice to the Administrative Agent with respect to LIBOR Rate
Loans and one (1) Business Day irrevocable notice with respect to Base Rate
Loans, substantially in the form attached hereto as Exhibit D (a “Notice of
Prepayment”) specifying the date and amount of repayment and whether the
repayment is of LIBOR Rate Loans, Base Rate Loans or a combination thereof, and,
if of a combination thereof, the amount allocable to each. Upon receipt of such
notice, the Administrative Agent shall promptly notify each Lender. If any such
notice is given, the amount

 

14



specified in such notice shall be due and payable on the date set forth in such
notice. Partial repayments shall be in an aggregate amount of (i) $3,000,000 or
a whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
and (ii) $5,000,000 or a whole multiple of $1,000,000 in excess thereof with
respect to LIBOR Rate Loans. Each such repayment shall be accompanied by any
amount required to be paid pursuant to Section 3.9. Each prepayment of the Loans
made pursuant to this Section 2.3(b) shall be applied to reduce the outstanding
principal amount of the Loans with such reduction to be applied to the remaining
scheduled principal payments on a pro rata basis.

(c)       Application of Payments. Upon receipt by the Administrative Agent of
each payment made pursuant to Section 2.3, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its
Ratable Share of such payment and shall wire advice of the amount of such credit
to each Lender.

(d)       Limitation on Repayment of LIBOR Rate Loans. The Borrower may not
repay any LIBOR Rate Loan on any day other than on the last day of the LIBOR
Interest Period applicable thereto unless such repayment is accompanied by any
amount required to be paid pursuant to Section 3.9.

(e)       Hedging Agreements. No repayment or prepayment pursuant to this
Section 2.3 shall affect any of the Borrower’s obligations under any Hedging
Agreement.

Section 2.4      Notes. The Loans made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced by a Note appropriately completed in substantially the form of Exhibit
A executed by the Borrower and payable to the order of such Lender. Each Note
shall be entitled to all of the benefits of this Agreement and the other Loan
Documents and shall be subject to the provisions hereof and thereof.

ARTICLE III

GENERAL LOAN PROVISIONS

 

Section 3.1

Interest.

(a)       Interest Rate Options. Subject to the provisions of this Section 3.1,
at the election of the Borrower, the Loans shall bear interest at (A) the Base
Rate plus the Applicable Margin for Base Rate Loans as set forth in Section
3.1(c) or (B) the LIBOR Rate plus the Applicable Margin for LIBOR Rate Loans as
set forth in Section 3.1(c) (provided that the LIBOR Rate shall not be available
until three (3) Business Days after the Closing Date unless the Borrower shall
have delivered to the Administrative Agent prior to funding of the Loans on the
Closing Date a LIBOR indemnity letter in form and substance reasonably
satisfactory to the Administrative Agent). The Borrower shall select the rate of
interest and LIBOR Interest Period, if any, applicable to the Loans at the time
the Notice of Borrowing is given on the Closing Date pursuant to Section 2.2(a)
or at the time a Notice of Conversion/Continuation is given pursuant

 

15



to Section 3.2. Each Loan bearing interest based on the Base Rate shall be a
“Base Rate Loan”, and each Loan bearing interest based on the LIBOR Rate shall
be a “LIBOR Rate Loan”. Any Loan or any portion thereof as to which the Borrower
has not duly specified an interest rate as provided herein shall be deemed a
Base Rate Loan.

 

(b)

Interest Periods.

(i)        In connection with each LIBOR Rate Loan, the Borrower, by giving
notice at the times described in Section 3.1(a), shall elect an interest period
(each, a “LIBOR Interest Period”) to be applicable to such Loan, which LIBOR
Interest Period shall be a period of one (1), two (2), three (3), six (6) or,
subject to approval of all of the Lenders, nine (9) or twelve (12) months with
respect to each LIBOR Rate Loan; provided that the Borrower may choose a
non-standard LIBOR Interest Period reasonably acceptable to Administrative Agent
(x) prior to the first amortization date for purposes of aligning LIBOR contract
maturity dates with scheduled amortization dates, or (y) for purposes of
aligning LIBOR contract maturity dates with the Maturity Date; and provided
further that:

(A)      each LIBOR Interest Period shall commence on the Closing Date or date
of conversion to any LIBOR Rate Loan and, in the case of immediately successive
LIBOR Interest Periods, each successive LIBOR Interest Period shall commence on
the date on which the immediately preceding LIBOR Interest Period expires;

(B)      if any LIBOR Interest Period would otherwise expire on a day that is
not a Business Day, such LIBOR Interest Period shall expire on the next
succeeding Business Day; provided, that if any LIBOR Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such LIBOR Interest
Period shall expire on the immediately preceding Business Day;

(C)      any LIBOR Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Interest Period) shall end on the
last Business Day of the relevant calendar month at the end of such LIBOR
Interest Period; and

 

(D)

no LIBOR Interest Period shall extend beyond the Maturity Date.

(ii)       There shall be no more than six (6) LIBOR Interest Periods in effect
at any time.

(c)       Applicable Margin. The Applicable Margin provided for in Section
3.1(a) with respect to any Loan (the “Applicable Margin”) shall be based upon
the table set forth below and determined by reference to the most recently
announced senior unsecured long-term, non-credit

 

16



enhanced debt rating (“Debt Rating”) of the Borrower as determined by Standard &
Poor’s and Moody’s as set forth below.

Pricing

Level

Debt Rating

(S&P/Moody’s)

Applicable LIBOR

Margin

Applicable Base

Rate Margin

I

Greater than or equal to A/A2

.75%

0.00%

II

Greater than or equal to BBB+/Baa1, but less than A/A2

1.00%

0.00%

III

Greater than or equal to BBB-/Baa3, but less than BBB+/Baa1

1.25%

0.25%

IV

BB+/Ba1

1.75%

0.75%

V

Less than BB+/Ba1

3.75%

2.75%

 

In the event that both Moody’s and Standard & Poor’s shall not have in effect a
Debt Rating (other than by reason of the circumstances referred to in the last
sentence of this paragraph) or during the existence of an Event of Default, then
such Debt Rating shall be deemed to be at Pricing Level V. In the event that
either of Moody’s or Standard & Poor’s shall not have in effect a Debt Rating
(other than by reason of the circumstances referred to in the last sentence of
this paragraph), then such Debt Rating shall be deemed to be at the Pricing
Level corresponding to the Debt Rating by Moody’s or Standard & Poor’s
(whichever does have a Debt Rating in effect as of such date) that is in effect
on such date. In the event that the corresponding Debt Ratings publicly
announced by Standard & Poor’s and Moody’s listed above differ by (i) one level,
the Applicable Margin shall be based upon the Pricing Level which corresponds to
the Debt Rating which is the higher of such announced Debt Ratings, and (ii) two
or more levels, the Applicable Margin shall be based upon the Pricing Level
which corresponds to the Debt Rating which is one rating below the higher of
such announced Debt Ratings. Any change in the Applicable Margin shall be
effective on the date upon which a change in the Borrower’s applicable Debt
Rating is announced or is made publicly available. In all cases, the Borrower
shall notify the Administrative Agent of any change in the applicable Debt
Rating within five (5) Business Days of the date upon which such change is
announced or publicly made available. If the rating system of Moody’s and
Standard & Poor’s shall change, or if both of such rating agencies shall cease
to be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agencies
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the Debt Rating most recently in effect
prior to such change or cessation.

(d)       Default Rate. Subject to Section 8.3, at the request or with the
consent of the Required Lenders upon the occurrence and during the continuance
of an Event of Default (except for an Event of Default under Section 8.1(a),
Section 8.1(f) or Section 8.1(g), for which no such request by or consent of the
Required Lenders shall be required) (i) the Borrower shall no longer have the
option to convert any Loan to or continue any Loan as a LIBOR Rate Loan, (ii)
all

 

17



outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable to LIBOR Rate Loans until the
end of the applicable LIBOR Interest Period and thereafter at a rate equal to
two percent (2%) in excess of the rate then applicable to Base Rate Loans, and
(iii) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate then applicable to Base Rate Loans.
Interest shall continue to accrue on the Notes after the filing by or against
the Borrower of any petition seeking any relief in bankruptcy or under any act
or law pertaining to insolvency or debtor relief, whether state, federal or
foreign.

(e)       Interest Payment and Computation. Interest shall be payable (i) in
respect of each Base Rate Loan, in arrears on the last Business Day of each
calendar quarter commencing June 30, 2008; (ii) in respect of each LIBOR Rate
Loan, on the last day of each LIBOR Interest Period applicable thereto, and if
such LIBOR Interest Period extends over three (3) months, at the end of each
three (3) month interval during such LIBOR Interest Period, and (iii) upon any
payment of any Loan pursuant to Section 2.3, to the extent accrued on the amount
being paid or prepaid, and (iv) in respect of any Loan, at maturity (whether
pursuant to acceleration or otherwise) and, after maturity, on demand. Interest
on LIBOR Rate Loans and all fees payable hereunder shall be computed on the
basis of a 360-day year and assessed for the actual number of days elapsed and
interest on Base Rate Loans shall be computed on the basis of a 365/66-day year
and assessed for the actual number of days elapsed.

(f)        Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under any of the Notes
charged or collected pursuant to the terms of this Agreement or pursuant to any
of the Notes exceed the highest rate permissible under any Applicable Law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (i) promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

Section 3.2      Notice and Manner of Conversion or Continuation of Loans.
Provided that no Unmatured Event of Default or Event of Default has occurred and
is then continuing, the Borrower shall have the option to (a) convert at any
time following the third Business Day after the Closing Date all or any portion
of any outstanding Base Rate Loans in a principal amount equal to $5,000,000 or
any whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate
Loans and (b) upon the expiration of any LIBOR Interest Period, (i) convert all
or any part of its outstanding LIBOR Rate Loans in a principal amount equal to
$3,000,000 or a whole multiple of $1,000,000 in excess thereof into Base Rate
Loans or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the
Borrower desires to convert or

 

18



continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. (Charlotte time)
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the LIBOR Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the LIBOR Interest Period to be applicable to such converted or continued
LIBOR Rate Loan. The Administrative Agent shall promptly notify the Lenders of
such Notice of Conversion/Continuation.

Section 3.3      Fees. The Borrower agrees to pay to the Administrative Agent,
for its account, the fees set forth in the Fee Letter in the amounts and at the
times as required by the terms thereof.

Section 3.4      Manner of Payment. Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts payable to the Lenders under this Agreement or any Note shall be made
not later than 1:00 p.m. (Charlotte time) on the date specified for payment
under this Agreement to the Administrative Agent at the Administrative Agent’s
Office for the account of the Lenders (other than as set forth below) pro rata
in accordance with their respective Ratable Share (except as specified below),
in Dollars, in immediately available funds and shall be made without any
set-off, counterclaim or deduction whatsoever. Any payment received after such
time but before 2:00 p.m. (Charlotte time) on such day shall be deemed a payment
on such date for the purposes of Section 8.1, but for all other purposes shall
be deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. (Charlotte time) shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its
Ratable Share (except as specified below) and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 3.8,
3.9, 3.10, 3.11 or 10.2 shall be paid to the Administrative Agent for the
account of the applicable Lender. Subject to Section 3.1(b)(i), if any payment
under this Agreement or any Note shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

Section 3.5      Crediting of Payments and Proceeds. In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 8.2, all payments received by the
Lenders upon the Notes and the other Obligations and all net proceeds from the
enforcement of the Obligations shall be applied: (a) first to all expenses then
due and payable by the Borrower hereunder and under the other Loan Documents,
(b) then to all indemnity obligations then due and payable by the Borrower
hereunder and under the other Loan Documents, (c) then to all Administrative
Agent’s fees then due and payable, (d)

 

19



then to accrued and unpaid interest on the Loans, accrued and unpaid interest on
any Hedging Obligations (including any termination payments and any accrued and
unpaid interest thereon) (in accordance with the Ratable Shares of the Lenders),
and (e) then to the principal amount of the Loans (in accordance with the
Ratable Shares of the Lenders).

Section 3.6      Adjustments. If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or if any Lender shall at any time receive any collateral in
respect to the Obligations owing to it (whether voluntarily or involuntarily, by
set-off or otherwise) (other than pursuant to Sections 3.8, 3.9, 3.10, 3.11 or
10.2) in excess of its Ratable Share thereof, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned to the extent of such recovery, but without interest. The Borrower
agrees that each Lender so purchasing a portion of another Lender’s Loans may
exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

Section 3.7      Nature of Obligations of Lenders Regarding Loans; Assumption by
the Administrative Agent. The obligations of the Lenders under this Agreement to
make the Loans and to make any other payments required under Section 10.2 are
several and are not joint or joint and several. Unless the Administrative Agent
shall have received notice from a Lender prior to the Closing Date that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of the amount to be borrowed on such date (which notice shall not
release such Lender of its obligations hereunder), the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the Closing Date in accordance with Section 2.2(b) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If such amount is made
available to the Administrative Agent on a date after the Closing Date, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to the product of (a) the amount not made available by such Lender in
accordance with the terms hereof, times (b) the daily average Federal Funds Rate
during such period as determined by the Administrative Agent, times (c) a
fraction the numerator of which is the number of days that elapse from and
including the Closing Date to the date on which such amount not made available
by such Lender in accordance with the terms hereof shall have become immediately
available to the Administrative Agent and the denominator of which is 360. A
certificate of the Administrative Agent with respect to any amounts owing under
this Section 3.7 shall be conclusive, absent manifest error. If such Lender’s
Ratable Share of such borrowing is not made available to the Administrative
Agent by such Lender within three (3) Business Days after the Closing Date, the
Administrative Agent shall be entitled to recover such amount made available by
the Administrative Agent with interest thereon at the rate per annum applicable
to Base Rate Loans hereunder, on demand, from the Borrower. The failure of any
Lender to make available

 

20



its Ratable Share of any Loan requested by the Borrower shall not relieve it or
any other Lender of its obligation, if any, hereunder to make its Ratable Share
of such Loan available on the Closing Date, but no Lender shall be responsible
for the failure of any other Lender to make its Ratable Share of such Loan
available on the Closing Date. Notwithstanding anything set forth herein to the
contrary, any Lender that fails to make available its Ratable Share shall not
(a) have any voting or consent rights under or with respect to any Loan Document
or (b) constitute a “Lender” (or be included in the calculation of Required
Lenders hereunder) for any voting or consent rights under or with respect to any
Loan Document.

 

Section 3.8

Changed Circumstances.

(a)       Circumstances Affecting LIBOR Rate Availability. If with respect to
any LIBOR Interest Period the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall determine that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars, in the applicable amounts are not being quoted via the
Reuters Screen LIBOR01 Page (or any successor page) or offered to the
Administrative Agent or such Lender for such LIBOR Interest Period, then the
Administrative Agent shall forthwith give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon, on the last day of
the then current LIBOR Interest Period applicable to such LIBOR Rate Loan or
convert the then outstanding principal amount of each such LIBOR Rate Loan to a
Base Rate Loan as of the last day of such LIBOR Interest Period.

(b)       Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor their obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan shall
be suspended and thereafter the Borrower may select only Base Rate Loans
hereunder, and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan to the end of the then current LIBOR Interest Period
applicable thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall
immediately be converted to a Base Rate Loan for the remainder of such LIBOR
Interest Period.

 

21



(c)       Increased Costs. If, after the date hereof, the introduction of, or
any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of such Governmental
Authority, central bank or comparable agency:

(i)        shall subject any of the Lenders (or any of their respective Lending
Offices) to any tax, duty or other charge with respect to any Note or Loan or
shall change the basis of taxation of payments to any of the Lenders (or any of
their respective Lending Offices) of the principal of or interest on any Note or
Loan or any other amounts due under this Agreement in respect thereof (except
for changes in the rate of franchise tax or tax on the overall net income of any
of the Lenders or any of their respective Lending Offices imposed by the
jurisdiction in which such Lender is organized or is or should be qualified to
do business or such Lending Office is located); provided that the Borrower shall
not be obligated to pay any amounts pursuant to this Section 3.8(c)(i) to the
extent that such amounts are duplicative of any amounts paid by the Borrower
pursuant to Section 3.11; or

(ii)       shall impose, modify or deem applicable any reserve (including,
without limitation, any reserve imposed by the Board of Governors of the Federal
Reserve System except as provided in Section 3.8(d)), special deposit, insurance
or capital or similar requirement against assets of, deposits with or for the
account of, or credit extended by any of the Lenders (or any of their respective
Lending Offices) or shall impose on any of the Lenders (or any of their
respective Lending Offices) or the foreign exchange and interbank markets any
other condition affecting any Loan;

and the result of any of the foregoing events described in clause (i) or (ii)
above is to increase the costs to any of the Lenders of maintaining any LIBOR
Rate Loan or to reduce the yield or amount of any sum received or receivable by
any of the Lenders under this Agreement or under the Notes in respect of a LIBOR
Rate Loan, then such Lender shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify the Borrower of such fact and
demand compensation therefor and, within fifteen (15) days after such notice by
the Administrative Agent, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or Lenders for such increased
cost or reduction. The Administrative Agent will promptly notify the Borrower of
any event of which it has knowledge which will entitle such Lender to
compensation pursuant to this Section 3.8(c); provided, that the Administrative
Agent shall incur no liability whatsoever to the Lenders or the Borrower in the
event it fails to do so. The amount of such compensation shall be determined, in
the applicable Lender’s sole discretion, based upon the assumption that all
outstanding Loans of such Lender were LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth in reasonable detail the basis for determining such amount or amounts
necessary to compensate such Lender, together with supporting documentation or
calculations, shall be forwarded to the Borrower through the Administrative
Agent and shall be conclusively

 

22



presumed to be correct save for in the absence of facts or circumstances
indicating that it has been made in error.

Notwithstanding the foregoing in this Section 3.8(c), if any Lender fails to
notify the Borrower of any event which would entitle such Lender to compensation
pursuant to this Section 3.8 within one hundred twenty (120) days after such
Lender obtains knowledge of such event, then such Lender shall not be entitled
to any compensation from the Borrower for any such increased cost or reduction
of return arising prior to the date which is one hundred twenty (120) days
before the date on which such Lender notifies the Borrower of such event.
Amounts payable under this Section 3.8 shall be without duplication of amounts
payable under Sections 3.9, 3.10 or 3.11.

(d)       Eurodollar Reserve Compensation. Each Lender may require the Borrower
to pay, contemporaneously with each payment of interest on any LIBOR Rate Loan,
additional interest at a rate per annum determined by such Lender up to but not
exceeding the excess of (i)(A) the applicable LIBOR Rate divided by (B) one
minus the Eurodollar Reserve Percentage for such day over (ii) the applicable
LIBOR Rate. Any Lender desiring to require payment of such additional interest
shall so notify the Borrower and the Administrative Agent, in which case such
additional interest on the LIBOR Rate Loans of such Lender shall be payable to
such Lender at the place indicated in such notice with respect to each LIBOR
Interest Period commencing at least three Business Days after the giving of such
notice.

Section 3.9      Indemnity. The Borrower hereby agrees to indemnify each of the
Lenders against any loss or expense which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrower to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of the LIBOR
Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s reasonable discretion, based upon the
assumption that such Lender funded its Ratable Share of the LIBOR Rate Loans in
the London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth in reasonable detail the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

Section 3.10    Capital Requirements. If either (a) the introduction of, or any
change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request from any central bank or comparable agency or
other Governmental Authority (whether or not having the force of law), has or
would have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital required to be maintained by, any
Lender or any corporation controlling such Lender as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by such Lender, below
the rate which such

 

23



Lender or such other corporation could have achieved but for such introduction,
change or compliance, then such Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify the Borrower of such
fact and demand compensation therefor and, within fifteen (15) days after such
notice by the Administrative Agent, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or Lenders for such
increased cost or reduction suffered. The Administrative Agent will promptly
notify the Borrower of any event of which it has knowledge which will entitle
such Lender to compensation pursuant to this Section 3.10; provided, that the
Administrative Agent shall incur no liability whatsoever to the Lenders or the
Borrower in the event it fails to do so. A certificate as to such amounts
submitted to the Borrower and the Administrative Agent by such Lender, shall, in
the absence of manifest error, be presumed to be correct and binding for all
purposes. In the event the Lenders shall be advised by any Governmental
Authority or shall otherwise determine on the basis of pronouncements of any
Governmental Authority that such understanding is incorrect, it is agreed that
the Lenders will be entitled to make claims under this Section 3.10 (each such
claim to be made within a reasonable period of time after the period to which it
relates) based upon market requirements prevailing on the date hereof for
commitments under comparable credit facilities against which capital is required
to be maintained.

 

Section 3.11

Taxes.

(a)       Payments Free and Clear. Except as otherwise provided in Section
3.11(e), any and all payments by the Borrower hereunder or under the Notes shall
be made free and clear of and without deduction or withholding for any and all
present or future taxes, levies, imposts, deductions, charges or withholding,
and all liabilities with respect thereto excluding, (i) in the case of each
Lender and the Administrative Agent, income and franchise taxes imposed by the
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or is or should be qualified to do business or any
political subdivision thereof and (ii) in the case of each Lender, income and
franchise taxes imposed by the jurisdiction of such Lender’s Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder or under any Note to any
Lender or the Administrative Agent, (A) except as otherwise provided in Section
3.11(e), the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 3.11) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the amount such party would have received had no such deductions or
withholdings been made, (B) the Borrower shall make such deductions or
withholdings, (C) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other authority in accordance with Applicable Law,
and (D) the Borrower shall deliver to the Administrative Agent and such Lender
evidence of such payment to the relevant taxing authority or other Governmental
Authority in the manner provided in Section 3.11(d).

(b)       Stamp and Other Taxes. In addition, the Borrower shall pay any present
or future stamp, registration, recordation or documentary taxes or any other
similar fees or charges or

 

24



excise or property taxes, levies of the United States or any state or political
subdivision thereof or any applicable foreign jurisdiction which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the Loans, or the other Loan
Documents, or the perfection of any rights or security interest in respect
thereof (hereinafter referred to as “Other Taxes”).

(c)       Indemnity. Except as otherwise provided in Section 3.11(e), the
Borrower shall indemnify each Lender and the Administrative Agent for the full
amount of Taxes and Other Taxes (including, without limitation, any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this Section
3.11) paid by such Lender or the Administrative Agent (as the case may be) and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. Such indemnification shall be made within thirty (30) days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor.

(d)       Evidence of Payment. Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent and the applicable Lender, at its address referred to in
Section 10.1, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of payment satisfactory to the Administrative Agent.

(e)       Delivery of Tax Forms. To the extent required by Applicable Law to
reduce or eliminate withholding or payment of taxes, each Lender and the
Administrative Agent shall deliver to the Borrower, with a copy to the
Administrative Agent, on the Closing Date or concurrently with the delivery of
the relevant Assignment and Acceptance, as applicable, (i) two United States
Internal Revenue Service Forms W-9, Forms W-8ECI or Forms W-8BEN, as applicable
(or successor forms) properly completed and certifying in each case that such
Lender is entitled to a complete exemption from withholding or deduction for or
on account of any United States federal income taxes, and (ii) an Internal
Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as the case
may be, to establish an exemption from United States backup withholding taxes.
Each such Lender further agrees to deliver to the Borrower, with a copy to the
Administrative Agent, as applicable, two Forms W-9, Forms W-8BEN or W-8ECI, or
successor applicable forms or manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower, certifying in the case of a Form W-9, Form
W-8BEN or W-8ECI (or successor forms) that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes (unless in any such case an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders such
forms inapplicable or the exemption to which such forms relate unavailable and
such Lender notifies the Borrower and the Administrative Agent that it is not
entitled to receive payments without deduction or withholding of United States
federal income taxes) and, in the case of a Form W-9, Form W-8BEN or W-8ECI,
establishing an exemption from United States backup withholding tax.
Notwithstanding anything in any Loan Document to the contrary, the Borrower
shall not be required to pay additional amounts to any Lender or the
Administrative Agent under Section 3.11 or Section

 

25



3.8(c), (i) if such Lender or the Administrative Agent fails to comply with the
requirements of this Section 3.11(e), other than to the extent that such failure
is due to a change in law occurring after the date on which such Lender or the
Administrative Agent became a party to this Agreement or (ii) if such additional
amounts are the result of such Lender’s or the Administrative Agent’s gross
negligence or willful misconduct, as applicable.

(f)        If the Administrative Agent or a Lender determines, in good faith,
that it has received a refund from the relevant Governmental Authority of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.11, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 3.11 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 3.11 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes not expressly
required to be made available hereunder which it reasonably deems confidential)
to the Borrower or any other Person.

(g)       Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section 3.11 shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

Section 3.12

Mitigation of Loss; Replacement of Lenders.

(a)       If any Lender requests compensation pursuant to Section 3.8 or Section
3.10, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.11, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(A) would eliminate or reduce amounts payable pursuant to Section 3.8, Section
3.10 or Section 3.11, as the case may be, in the future and (B) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.

(b)       If any Lender requests compensation pursuant to Section 3.8 or Section
3.10, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.11, then the Borrower may, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.9), all
of its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment);

 

26



provided that (A) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees,
breakage costs and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (C) in the case of any such
assignment resulting from a claim for compensation pursuant to Section 3.8 or
Section 3.10 or payments required to be made pursuant to Section 3.11, such
assignment will result in a reduction in such compensation or payments
thereafter. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

(c)       To the extent that any Lender (a “Replaced Lender”) is required to
assign all of its interests, rights and obligations under this Agreement to an
assignee (a “Replacement Lender”) pursuant to this Section 3.12, upon the
execution of all applicable assignment documents and the satisfaction of all
other conditions set forth herein, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to be a Lender hereunder, except
with respect to the indemnification provisions under this Agreement, which
provisions shall survive as to such Replaced Lender.

(d)       The Borrower will have the right to replace (i) all (but not less than
all) Lenders whose Ratable Shares aggregate less than 50%, who have declined to
provide their consent to an amendment or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of all of the
Lenders and (ii) any Lender who has declined to provide its consent to an
amendment or waiver of any provision of this Agreement or any other Loan
Document that requires the consent of the Required Lenders, and the Required
Lenders have so provided their consent, provided that in each case under clauses
(i) and (ii), (A) no Default or Event of Default has occurred and is continuing,
(B) the Borrower has satisfied all of its obligations under this Agreement
relating to such Lenders, (C) any Replacement Lender is reasonably acceptable to
the Administrative Agent, (D) the Borrower has paid the Administrative Agent a
$3,500 administrative fee if such Replacement Lender is not an existing Lender
and (E) the Loans of the Replacement Lenders shall cover the Loans of the
Lenders replaced under this Section 3.12(d) dollar for dollar.

ARTICLE IV

CLOSING; CONDITIONS OF CLOSING AND BORROWING

Section 4.1      Closing. The closing shall take place at the offices of
Robinson, Bradshaw & Hinson, P.A. at 10:00 a.m. on May 6, 2008, or on such other
date and time and at such place as the parties hereto shall mutually agree.

 

27



Section 4.2      Conditions to Closing and Initial Loans. The obligation of the
Lenders to close this Agreement and to make the Loans, if any, is subject to the
satisfaction of each of the following conditions:

(a)       Executed Loan Documents. This Agreement and to the extent requested by
any Lender in accordance with Section 2.4, a Note for such Lender, together with
any other applicable Loan Documents, shall have been duly authorized, executed
and delivered to the Administrative Agent by the parties thereto, shall be in
full force and effect and no Unmatured Event of Default or Event of Default
shall exist thereunder, and the Borrower shall have delivered original
counterparts thereof to the Administrative Agent.

 

(b)

Closing Certificates; etc.

(i)        Officer’s Certificate of the Borrower. The Administrative Agent shall
have received a certificate from a Responsible Officer, in form and substance
satisfactory to the Administrative Agent, to the effect that all representations
and warranties of the Borrower contained in this Agreement are true, correct and
complete as of the Closing Date; that the Borrower is not in violation of any of
the covenants contained in this Agreement; that, after giving effect to the
transactions contemplated by this Agreement, no Unmatured Event of Default or
Event of Default has occurred and is continuing; and that the Borrower has
satisfied each of the closing conditions.

(ii)       Certificate of Secretary of the Borrower. The Administrative Agent
shall have received a certificate of the secretary or assistant secretary of the
Borrower certifying as to the incumbency and genuineness of the signature of
each officer of the Borrower executing Loan Documents and certifying that
attached thereto is a true, correct and complete copy of (A) the articles of
incorporation of the Borrower and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, (B) the bylaws of the Borrower as in effect on the date of such
certifications, (C) resolutions duly adopted by the Board of Directors of the
Borrower authorizing the borrowings contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) the certificate required to be delivered pursuant to
Section 4.2(b)(iii).

(iii)      Certificate of Good Standing. The Administrative Agent shall have
received a certificate as of a recent date of the good standing of the Borrower
under the laws of its jurisdiction of organization.

(iv)      Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of counsel to the Borrower addressed to the Administrative
Agent and the Lenders with respect to the Borrower, the Loan Documents and such
other matters as the Lenders shall request.

(v)       Tax Forms. The Administrative Agent shall have received copies of the
United States Internal Revenue Service forms required by Section 3.11(e).

 

28



 

(c)

Consents; Defaults.

(i)        Governmental and Third Party Approvals. The Borrower shall have
obtained all necessary approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions contemplated by this Agreement and the other Loan Documents.

(ii)       No Injunction, Etc. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents.

(iii)      No Event of Default. No Unmatured Event of Default or Event of
Default shall have occurred and be continuing.

 

(d)

Financial Matters.

(i)        Financial Statements. The Administrative Agent shall have received
the most recent Consolidated financial statements of the Borrower, in form and
substance satisfactory to the Administrative Agent and prepared in accordance
with GAAP.

(ii)       Payment at Closing; Fee Letters. The Borrower shall have paid to the
Administrative Agent and the Lenders the fees set forth in the Fee Letter or
referenced in Section 3.3 that are due on the Closing Date and any other accrued
and unpaid fees or commissions due hereunder (including, without limitation,
legal fees and expenses) and to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

 

(e)

Miscellaneous.

(i)        Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower in accordance with Section 2.2(a), and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of the Loans on the Closing Date are to be disbursed.

(ii)       Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

 

29



ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
that:

Section 5.1      Corporate Existence and Power. The Borrower and each of its
Subsidiaries:

(a)       is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation;

(b)       has the power and authority and all governmental licenses,
authorizations, consents and approvals to own its assets, to carry on its
business and to execute, deliver, and perform its obligations under the Loan
Documents;

(c)       is duly qualified as a foreign corporation and is licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license; and

 

(d)

is in compliance with all Applicable Law;

except, in each case referred to in clause (a) or clause (b) with respect to
Subsidiaries, and clause (c) or clause (d) with respect to the Borrower or its
Subsidiaries, to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.2      Corporate Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document to which the Borrower is party have been duly authorized by all
necessary corporate action, and do not and will not:

 

(a)

contravene the terms of any of the Borrower’s Organization Documents;

(b)       conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any material Contractual
Obligation to which the Borrower is a party or any order, injunction, writ or
decree of any Governmental Authority to which the Borrower or its property is
subject; or

 

(c)

violate any Applicable Law.

Section 5.3      Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower of
this Agreement except for those obtained on or before the Closing Date or those
the failure of which to obtain would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

30



Section 5.4      Binding Effect. This Agreement and each other Loan Document to
which the Borrower is a party constitute the legal, valid and binding
obligations of the Borrower (to the extent it is a party thereto), enforceable
against the Borrower in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

Section 5.5      Litigation. Except as specifically disclosed in Schedule 5.5 or
in the Borrower’s reports on Form 10-K and 10-Q filed with the SEC through
December 31, 2007, there are no actions, suits, proceedings, claims or disputes
pending or, to the best knowledge of the Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
the Borrower, or its Subsidiaries or any of their respective properties which:

(a)       purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

(b)       if determined adversely to the Borrower or its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect. No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

Section 5.6      No Default. No Event of Default or Unmatured Event of Default
exists or would result from the incurring of any Obligations by the Borrower. As
of the Closing Date, neither the Borrower nor any Subsidiary is in default under
or with respect to any Contractual Obligation in any respect which, individually
or together with all such defaults, could reasonably be expected to have a
Material Adverse Effect, or that would, if such default had occurred after the
Closing Date, create an Event of Default under Section 8.1(e).

 

Section 5.7

ERISA Compliance. Except as specifically disclosed in Schedule 5.7:

(a)       Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. The
Borrower and each ERISA Affiliate has made all required contributions to any
Pension Plan and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.

(b)       There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Pension Plan which has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 

31



(c)       Neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan or any Multiemployer Plan (other than premiums due and not
delinquent under Section 4007 of ERISA).

Section 5.8      Use of Proceeds; Margin Regulations. The proceeds of the Loans
are to be used solely for the purposes set forth in and permitted by Section
6.12 and Section 7.7. Neither the Borrower nor any Subsidiary is generally
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

Section 5.9      Title to Properties. The Borrower and each Subsidiary have good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted pursuant to Section 7.1.

Section 5.10    Taxes. The Borrower and its Subsidiaries have filed or have
obtained extensions from filing all Federal and other material tax returns and
reports required to be filed, and have paid all Federal and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable in
connection therewith, except (a) those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect. There is no proposed
tax assessment against the Borrower or any Subsidiary that would, if made, have
a Material Adverse Effect.

 

Section 5.11

Financial Condition.

(a)       The audited Consolidated financial statements of the Borrower and its
Subsidiaries dated December 31, 2007 (the Consolidated balance sheet, and the
related Consolidated statements of earnings, comprehensive earnings,
shareholders’ equity and cash flows) for the fiscal year ended on such date:

(i)        were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and

(ii)       fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the date thereof and results of
operations for the period covered thereby.

(b)       The audited Consolidated financial statements of the Borrower and its
Subsidiaries dated December 31, 2007 and the Borrower’s Form 10-K filed with the
SEC for the fiscal year ending December 31, 2007 show all material indebtedness
and other liabilities, direct or contingent, of the Borrower and its
Consolidated Subsidiaries as of the date thereof, including

 

32



liabilities for taxes, material commitments and Contingent Obligations as
required to be disclosed under the applicable rules and regulations promulgated
or approved by the SEC.

 

(c)

Since December 31, 2007, there has been no Material Adverse Effect.

Section 5.12    Environmental Matters. The Borrower conducts in the ordinary
course of business a review of the effect of existing Environmental Laws and
existing Environmental Claims on its business, operations and properties, and as
a result thereof the Borrower has reasonably concluded that such Environmental
Laws and Environmental Claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.13    Regulated Entities. None of the Borrower, any Person controlling
the Borrower, or any Subsidiary, is an “Investment Company” within the meaning
of the Investment Company Act of 1940. The Borrower is not subject to regulation
under the Federal Power Act, the Interstate Commerce Act, any state public
utilities code, or any other Federal or state statute or regulation limiting its
ability to incur Indebtedness.

Section 5.14    No Burdensome Restrictions. Neither the Borrower nor any
Subsidiary is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Applicable Law, which could
reasonably be expected to have a Material Adverse Effect.

Section 5.15    Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in part A of Schedule 5.15
and has no material equity investments in any other corporation or entity other
than those specifically disclosed in part B of Schedule 5.15.

Section 5.16    Insurance. Except as specifically disclosed in Schedule 5.16,
the properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or such Subsidiary operates.

Section 5.17    Full Disclosure. None of the representations or warranties made
by the Borrower or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Borrower or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Borrower to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

 

33



 

Section 5.18

OFAC; Anti-Terrorism Laws.

(a)       Neither the Borrower nor any Subsidiary (i) is a Sanctioned Person,
(ii) has more than 15% of its assets in Sanctioned Countries, or (iii) derives
more than 15% of its operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any Loan
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.

(b)       Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Borrower and its
Subsidiaries are in compliance in all material respects with the PATRIOT Act.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation shall remain unpaid or unsatisfied,
unless the Required Lenders waive compliance in writing:

Section 6.1      Financial Statements. The Borrower shall deliver to the
Administrative Agent and the Lenders, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)       As soon as available, but not later than ninety (90) days after the
end of each fiscal year, a copy of the audited Consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such year and the related
Consolidated statements of earnings, comprehensive earnings, shareholders’
equity and cash flows for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, and accompanied by the opinion of
Ernst & Young LLP or another nationally-recognized independent public accounting
firm (the “Independent Auditor”) which report (x) shall state that such
Consolidated financial statements present fairly the financial position for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years and (y) shall not be qualified or limited because of a restricted or
limited examination by the Independent Auditor of any material portion of the
Borrower’s or any Subsidiary’s records.

(b)       As soon as available, but not later than forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year, a copy
of the unaudited Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such quarter and the related Consolidated statements of income,
shareholders’ equity and cash flows for the period commencing on the first day
and ending on the last day of such quarter, and certified by a Responsible
Officer as fairly presenting, in accordance with GAAP (subject to ordinary, good

 

34



faith year-end audit adjustments), the financial position and the results of
operations of the Borrower and its Subsidiaries.

(c)       So long as the Borrower is required to make filings of Forms 10-K and
10-Q with the SEC, the delivery of such Forms 10-K and 10-Q to the
Administrative Agent and each Lender within the time periods set forth above
shall satisfy the requirements of Section 6.1(a) and (b) (it being agreed that
the requirements of this subsection (c) may be satisfied by the Borrower making
available to the Administrative Agent and the Lenders its applicable quarterly
and annual reports on Forms 10-Q and 10-K).

Section 6.2      Certificates; Other Information. The Borrower shall furnish to
the Administrative Agent and the Lenders:

(a)       concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of a Responsible Officer stating that in making
the examination necessary therefor no knowledge was obtained of any Event of
Default or Unmatured Event of Default, except as specified in such certificate;

(b)       promptly, copies of all financial statements and reports that the
Borrower sends to its shareholders, and copies of all financial statements and
regular, periodical or special reports (including Forms 10K, 10Q and 8K) that
the Borrower or any Subsidiary may make to, or file with, the SEC; and

(c)       promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(b) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower provides notice to the
Administrative Agent (and the Administrative Agent shall promptly notify the
Lenders) that such information has been posted on the Borrower’s website on the
internet at the website specified in such notice to which each of the
Administrative Agent and each Lender has access without charge; or (ii) on which
such documents are posted on the Borrower’s behalf on SyndTrak or another
similar secure electronic system (the “Platform”) to which each of the
Administrative Agent and each Lender has access without charge; provided that
(x) if any Lender lacks access to the internet or SyndTrak or the Borrower is
unable to deliver such documents electronically, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent (and the
Administrative Agent shall promptly notify the Lenders) of the posting of any
documents. The Administrative Agent shall have no obligation to request the
delivery of, or to maintain copies of, the documents referred to in the proviso
to the immediately preceding sentence or to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

35



Section 6.3      Notices. The Borrower shall notify the Administrative Agent and
each Lender promptly after a Responsible Officer obtains knowledge of:

 

(a)

the occurrence of any Event of Default or Unmatured Event of Default;

(b)       any of the following matters that has resulted or may reasonably be
expected to result in a Material Adverse Effect: (i) any breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary including pursuant to any applicable Environmental Law;

(c)       the occurrence of any of the following events affecting the Borrower
or any ERISA Affiliate (but in no event more than ten (10) days after such
event; provided that the Borrower shall notify the Administrative Agent and each
Lender not less than ten (10) days before the occurrence of any event described
in clause (ii) below), and deliver to the Administrative Agent and each Lender a
copy of any notice with respect to such event that is filed with a Governmental
Authority and any notice delivered by a Governmental Authority to the Borrower
or any ERISA Affiliate with respect to such event:

(i)        the filing of a notice of intent to terminate a Pension Plan, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or a
Multiemployer Plan;

(ii)       a contribution failure with respect to a Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA;

(iii)      an event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;

(iv)      the adoption of any Pension Plan by the Borrower or any ERISA
Affiliate; or

(v)       a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; and

(d)       any material change in accounting policies or financial reporting
practices by the Borrower or any of its Consolidated Subsidiaries to the extent
not disclosed in the Borrower’s most recent Form 10-K or Form 10-Q.

Each notice under this Section 6.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Borrower or any affected Subsidiary
proposes to take with respect thereto and at what

 

36



time. Each notice under Section 6.3(a) shall describe with particularity any and
all clauses or provisions of this Agreement or other Loan Document that have
been breached or violated.

Section 6.4      Preservation of Corporate Existence, Etc. The Borrower shall,
and shall cause each Subsidiary to:

(a)       preserve and maintain in full force and effect its corporate existence
and good standing under the laws of its state or jurisdiction of incorporation
or organization, except, in the case of any Subsidiary, where the failure to so
preserve and maintain its corporate existence and good standing could not
reasonably be expected to have a Material Adverse Effect;

(b)       preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except in connection with
transactions permitted by Section 7.3 and sales of assets permitted by Section
7.2, except, in the case of any Subsidiary, where the failure to so preserve and
maintain such rights, privileges, qualifications, permits, licenses and
franchises could not reasonably be expected to have a Material Adverse Effect;

(c)       use reasonable efforts, in the ordinary course of business, to
preserve its business organization and business goodwill; and

(d)       preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

Section 6.5      Maintenance of Property. The Borrower shall, and shall cause
each Subsidiary to, maintain and preserve all its property which is used or
useful in its business in good working order and condition, ordinary wear and
tear excepted and make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. The Borrower and each Subsidiary
shall use the standard of care typical in the industry in the operation and
maintenance of its facilities.

Section 6.6      Insurance. The Borrower shall, and shall cause each Subsidiary
to, maintain with financially sound and reputable independent insurers,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons.

Section 6.7      Payment of Obligations. The Borrower shall, and shall cause
each Subsidiary to, pay and discharge as the same shall become due and payable
all their respective obligations and liabilities, including:

(a)       all material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate

 

37



proceedings and adequate reserves in accordance with GAAP are being maintained
by the Borrower or such Subsidiary;

(b)       all lawful claims which, if unpaid, would by law become a Lien upon
its property which would not be permitted hereunder; and

(c)       at any time, all Debt in excess of $300,000, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Debt.

Section 6.8      Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with all Applicable Laws of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act), except (a) such as may be contested in
good faith or as to which a bona fide dispute may exist or (b) where the failure
to be in compliance, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Section 6.9      Compliance with ERISA. The Borrower shall, and shall cause each
of its ERISA Affiliates to, maintain each Pension Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Applicable Law.

Section 6.10    Inspection of Property and Books and Records. The Borrower
shall, and shall cause each Subsidiary to, maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower and such Subsidiary. Following
the occurrence and during the continuation of an Event of Default, the Borrower
shall, and shall cause each Subsidiary to, permit representatives and
independent contractors of the Administrative Agent or any Lender to visit and
inspect any of their respective properties, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants, all at the expense
of the Borrower and at any time during normal business hours without advance
notice.

Section 6.11    Environmental Laws. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the Borrower shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in a manner which
complies with all Environmental Laws.

Section 6.12    Use of Proceeds. The Borrower shall use the proceeds of the
Loans for working capital and other general corporate purposes (including
Permitted Acquisitions and back-up for the Borrower's commercial paper program)
not in contravention of any Applicable Law or of any Loan Document.

Section 6.13    OFAC, PATRIOT Act Compliance. The Borrower shall, and shall
cause each Subsidiary to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and

 

38



(ii) provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Loan or other Obligation shall remain unpaid or unsatisfied,
unless the Required Lenders waive compliance in writing:

Section 7.1      Limitation on Liens. The Borrower will not, and will not permit
any Subsidiary to, create, assume, incur or suffer to exist any Lien upon or
with respect to any property or assets, whether now owned or hereafter acquired;
except

(a)       Liens in respect of property of the Borrower or a Subsidiary existing
on the Closing Date and described in Schedule 7.1, but no extension, renewal or
replacement of any such Lien except as permitted by Section 7.1(f);

(b)       Liens in respect of property acquired or constructed by the Borrower
or a Subsidiary after the Closing Date, which are created at the time of or
within one hundred eighty (180) days after acquisition or completion of
construction of such property to secure Debt assumed or incurred to finance all
or any part of the purchase price or cost of construction of such property,
provided that in any such case;

(i)        no such Lien shall extend to or cover any other property of the
Borrower or such Subsidiary, as the case may be; and

(ii)       the aggregate principal amount of Debt secured by all such Liens in
respect of any such property shall not exceed the cost of such property and any
improvements then being financed;

(c)       Liens in respect of property acquired by the Borrower or a Subsidiary
after the Closing Date, existing on such property at the time of acquisition
thereof (and not created in anticipation thereof), or in the case of any Person
that after the Closing Date becomes a Subsidiary or is consolidated with or
merged with or into the Borrower or a Subsidiary or sells, leases or otherwise
disposes of all or substantially all of its property to the Borrower or a
Subsidiary, Liens existing at the time such Person becomes a Subsidiary or is so
consolidated or merged or effects such sale, lease or other disposition of
property (and not created in anticipation thereof), provided that in any such
case no such Lien shall extend to or cover any other property of the Borrower or
such Subsidiary, as the case may be;

(d)       Liens securing Debt owed by a Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary;

 

39



(e)       Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves; and

(f)        Liens which would otherwise not be permitted by this Section 7.1
securing additional Debt of the Borrower or a Subsidiary; provided that after
giving effect thereto the aggregate unpaid principal amount of such Debt
(including obligations of such Borrower or Subsidiary as lessee under any
Capital Leases, taken at the capitalized amount thereof accounted for as debt in
accordance with GAAP) of the Borrower and its Subsidiaries secured by such Liens
permitted by this Section 7.1(f) shall not at any time exceed twenty percent
(20%) of Consolidated Tangible Net Worth.

For purposes of paragraphs (b) and (c), any Lien existing in respect of property
at the time such property is acquired or in respect of property of a Person at
the time such Person is acquired, consolidated or merged with or into the
Borrower or a Subsidiary shall be deemed to have been created at that time.

Section 7.2      Disposition of Assets. The Borrower shall not, and shall not
permit any Subsidiary to, directly or indirectly, make any sale, transfer, lease
(as lessor), loan or other disposition of any property or assets (an “Asset
Sale”), other than:

(a)       Asset Sales in the ordinary course of business, including sales of
real estate consistent with its past practices;

(b)       Asset Sales of property or assets by a Subsidiary to the Borrower or a
Wholly-Owned Subsidiary; or

 

(c)

other Asset Sales, provided that in each case

(i)        immediately before and after giving effect thereto, no Event of
Default or Unmatured Event of Default shall have occurred and be continuing, and

(ii)       the aggregate net book value of the property or assets disposed of in
such Asset Sale and all other Asset Sales by the Borrower and its Subsidiaries
during the term of this Agreement does not exceed twenty percent (20%) of
Consolidated Tangible Net Worth.

Section 7.3      Consolidations and Mergers. The Borrower shall not, and shall
not permit any Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, except (a) the Borrower may
consolidate with or merge with any Person provided that the Borrower is the
surviving or acquiring party in such transaction and (b) any Subsidiary of the
Borrower may (i) consolidate with or merge with or convey or transfer all or
substantially all of its assets to the Borrower (provided that the Borrower
shall be the surviving or acquiring party) or a then-existing Wholly-Owned
Subsidiary (provided that such Wholly-Owned Subsidiary shall be the surviving or
acquiring party) or (ii) consolidate with or merge with any other Person

 

40



provided that such Subsidiary is the surviving or acquiring party in such
transaction or (iii) transfer all or substantially all of its assets to any
Person in an Asset Sale permitted by Section 7.2.

Section 7.4      Loans and Investments. The Borrower shall not, and shall not
permit any Subsidiary to, purchase or acquire, or make any commitment therefor,
any capital stock, equity interest, or any obligations or other securities of,
or any interest in, any Person, or make or commit to make any Acquisitions, or
make or commit to make any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including any Affiliate
of the Borrower (together, “Investments”), except for:

(a)       Investments held by the Borrower or any Subsidiary in cash equivalents
or short term marketable securities;

(b)       extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

(c)       extensions of credit by the Borrower to any of its Wholly-Owned
Subsidiaries or by any of its Wholly-Owned Subsidiaries to another of its
Wholly-Owned Subsidiaries;

(d)       pledges or deposits as required in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance and other social
security legislation;

(e)       advances, loans or extensions of credit in the ordinary course of
business to employees; provided that the aggregate amount thereof shall not
exceed $500,000;

 

(f)

Investments incurred in order to consummate Permitted Acquisitions;

(g)       the purchase by the Borrower of its capital stock (subject to the
restrictions of Section 7.7); and

(h)       Investments not otherwise permitted by the foregoing paragraphs (a)
through (g) not at any time exceeding twenty percent (20%) of Consolidated
Tangible Net Worth.

Section 7.5      Limitation on Subsidiary Debt. The Borrower shall not permit
any Subsidiary to create, assume, incur, guarantee or otherwise become liable in
respect of any Debt except:

 

(a)

Debt secured by Liens permitted by Sections 7.1(b) through (d),

 

(b)

Debt owing to the Borrower or a Wholly-Owned Subsidiary, and

(c)       other Debt, provided that the aggregate unpaid principal amount of all
such other Debt does not at any time exceed twenty percent (20%) of Consolidated
Tangible Net Worth.

For purposes of this Section 7.5, a Subsidiary shall be deemed to have incurred
Debt in respect of any obligation previously owed to the Borrower or to a
Wholly-Owned Subsidiary on

 

41



the date the obligee ceases for any reason to be the Borrower or a Wholly-Owned
Subsidiary, and a Person that hereafter becomes a Subsidiary shall be deemed at
that time to have incurred all of its outstanding Debt.

Section 7.6      Transactions with Affiliates. The Borrower shall not, and shall
not permit any Subsidiary to, enter into any material transaction with any
Affiliate of the Borrower (other than a Subsidiary), except upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate of the Borrower.

Section 7.7      Use of Proceeds. The Borrower shall not permit more than 25% of
the value of the assets of the Borrower and its Subsidiaries that are subject to
any arrangement hereunder restricting the ability of the Borrower or such
Subsidiary to sell, pledge or otherwise dispose of assets to consist of Margin
Stock and the Borrower shall not and shall not permit any Subsidiary to, use any
portion of the Loan proceeds, directly or indirectly, (a) for any purpose that
entails a violation of any of the regulations of the FRB, including Regulations
U and X, or (b) make any Acquisition other than a Permitted Acquisition.

Section 7.8      ERISA. The Borrower shall not, and shall not permit any of its
ERISA Affiliates to (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
in an aggregate amount in excess of $500,000; or (b) engage in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

Section 7.9      Change in Business. The Borrower shall not, and shall not
permit any Subsidiary to, engage in any material line of business substantially
different from those lines of business carried on by the Borrower and its
Subsidiaries on the date hereof.

Section 7.10    Restriction on Subsidiary Dividends. The Borrower shall not, and
shall not permit any Subsidiary to, enter into any agreement which would
restrict the declaration or payment of dividends or similar distributions by any
Subsidiary to the Borrower or another Subsidiary.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1      Events of Default. Any of the following shall constitute an
“Event of Default”:

(a)       Non-Payment. The Borrower fails to pay, (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five (5) days
after the same becomes due, any interest, fee or any other amount payable
hereunder or under any other Loan Document.

 

42



(b)       Representation or Warranty. Any representation or warranty by the
Borrower or any Subsidiary made or deemed made herein, in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by the Borrower, any Subsidiary, or any Responsible Officer,
furnished at any time under this Agreement, or in or under any other Loan
Document, is incorrect in any material respect on or as of the date made or
deemed made.

(c)       Specific Defaults. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.3(a), Section 6.4(a) or
Article VII.

(d)       Other Defaults. The Borrower fails to perform or observe any other
term or covenant contained in this Agreement or any other Loan Document, and
such default shall continue unremedied for a period of forty-five (45) days
after the earlier of (i) the date upon which a Responsible Officer knew or
reasonably should have known of such failure or (ii) the date upon which written
notice thereof is given to the Borrower by the Administrative Agent or any
Lender.

(e)       Cross-Acceleration. The Borrower (i) fails to make any payment in
respect of any Debt or Contingent Obligation having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $75,000,000 when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Debt or Contingent
Obligation, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document if the effect of such
failure, event or condition is that such Debt is declared to be due and payable
prior to its stated maturity, or such Contingent Obligation becomes payable or
cash collateral in respect thereof is demanded.

(f)        Insolvency; Voluntary Proceedings. The Borrower (i) ceases or fails
to be solvent, or generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing.

 

(g)

Involuntary Proceedings.

(i)        Any involuntary Insolvency Proceeding is commenced or filed against
the Borrower, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of the Borrower’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy;

 

43



(ii)       the Borrower admits the material allegations of a petition against it
in any Insolvency Proceeding, or an order for relief (or similar order under
non-U.S. law) is ordered in any Insolvency Proceeding; or

(iii)      the Borrower acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its property or
business.

 

(h)

ERISA.

(i)        The Borrower or an ERISA Affiliate incurs liability under Title IV of
ERISA with respect to a Pension Plan, a Multiemployer Plan or the PBGC in an
aggregate amount in excess of $5,000,000; or

(ii)        a contribution failure shall have occurred with respect to a Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA or Section
412 of the Code.

(i)        Monetary Judgments. One or more judgments, decrees or arbitration
awards is entered against the Borrower involving in the aggregate liability (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), as to any single or related series of
transactions, incidents or conditions, of $75,000,000 or more, and the same
shall remain unvacated and unstayed pending appeal for a period of sixty (60)
days after the entry thereof.

(j)        Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against the Borrower which does or would reasonably be expected to have
a Material Adverse Effect, and there shall be any period of sixty (60)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect.

 

(k)

Change of Control. Any Change of Control occurs.

Section 8.2      Remedies. If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, and upon notice to the Borrower,

(a)       declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligations shall be terminated;

(b)       declare the unpaid principal amount of all outstanding Obligations
(other than obligations under any Hedging Agreement), all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

 

44



(c)       exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or Applicable Law;

provided, however, that upon the occurrence of any event specified in paragraph
(f) or (g) of Section 8.1 (but in the case of clause (i) of paragraph (g) only,
upon the expiration of the sixty (60) day period mentioned therein), the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.

Section 8.3      Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1      Appointment. Each of the Lenders hereby irrevocably designates
and appoints Wachovia as Administrative Agent of such Lender under this
Agreement and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes Wachovia as Administrative Agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or such other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Administrative Agent. Any reference to the Administrative Agent in
this Article IX shall be deemed to refer to the Administrative Agent solely in
its capacity as Administrative Agent and not in its capacity as a Lender.

Section 9.2      Delegation of Duties. The Administrative Agent may execute any
of its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.

Section 9.3      Exculpatory Provisions. Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or the other Loan Documents (except to the extent any of the

 

45



foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s gross
negligence or willful misconduct), or (b) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrower or any of its Subsidiaries or any officer thereof contained in this
Agreement or the other Loan Documents or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or the other
Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents or
for any failure of the Borrower or any of its Subsidiaries to perform its
obligations hereunder or thereunder. The Administrative Agent (i) shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower or any of its Subsidiaries and (ii) shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any its Affiliates that is communicated to or
obtained by the Administrative Agent or any of its Affiliates.

Section 9.4      Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
electronic mail, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.9. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement and the other Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or, when expressly
required hereby or by the relevant other Loan Documents, all the Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, when expressly required hereby, all the Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

Section 9.5      Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Unmatured Event of Default
or Event of Default unless it has received notice from a Lender or the Borrower
referring to this Agreement, describing such Unmatured Event of Default or Event
of Default and stating that such notice is a “notice of default”. In the event
that the Administrative Agent receives such a notice, it shall promptly give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Unmatured Event of Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, when expressly required hereby,
all the Lenders); provided that unless and until the Administrative Agent shall
have received such directions, the

 

46



Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Unmatured Event of Default
or Event of Default as it shall deem advisable in the best interests of the
Lenders, except to the extent that other provisions of this Agreement expressly
require that any such action be taken or not be taken only with the consent and
authorization or the request of the Lenders or Required Lenders, as applicable.

Section 9.6      Non-Reliance on the Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries and made its own decision to make its Loans and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or by the other Loan Documents, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise) or creditworthiness of the Borrower
or any of its Subsidiaries which may come into the possession of the
Administrative Agent or any of its respective officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or Affiliates.

Section 9.7      Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.8      Resignation of the Administrative Agent; Successor
Administrative Agent. Subject to the appointment and acceptance of a successor
as provided below, the Administrative Agent may resign at any time by giving
thirty (30) days notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right after

 

47



consultation with the Borrower to appoint from among the Lenders a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the Administrative Agent’s giving of notice of
resignation, then the Administrative Agent may after consultation with the
Borrower, on behalf of the Lenders, appoint a successor Administrative Agent,
from among the Lenders. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and Section
10.2 shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

Section 9.9      No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Lead Arranger and the titled agents listed on the cover
page hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in their capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

ARTICLE X

MISCELLANEOUS

 

Section 10.1

Notices.

(a)       Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail), or by telephone subsequently confirmed in
writing. Any notice shall be effective if delivered by hand delivery or sent via
electronic mail, telecopy, recognized overnight courier service or certified
mail, return receipt requested, and shall be presumed to be received by a party
hereto (i) on the date of delivery if delivered by hand or sent by electronic
mail or by telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third Business Day following the date
sent by certified mail, return receipt requested. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.

(b)       Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

If to the Borrower:

W.W. Grainger, Inc.

 

100 Grainger Parkway

 

Lake Forest, IL 60045-5201

 

Attention: Mr. Neil Drohan

 

48



 

Telephone No.: 847-535-1084

 

Telecopy No.: 847-535-9231

 

With copies to:

W.W. Grainger, Inc.

 

100 Grainger Parkway

 

Lake Forest, IL 60045-5201

 

Attention: Corporate Secretary

 

Telephone No.: 847-535-0518

 

Telecopy No.: 847-535-1045

 

If to Wachovia as

Wachovia Bank, National Association

Administrative Agent:

1525 W. W.T. Harris Blvd

 

Building 3A2, Mailcode NC 0680

 

Charlotte, North Carolina 28262

 

Attention: Syndication Agency Services

 

Telephone: (704) 383-3721

 

Telecopy: (704) 383-0288

With copies to:

Wachovia Bank, National Association

 

301 South College Street, 15th Floor

 

Charlotte, North Carolina 28288

 

Attention: Mr. David K. Hall

 

Telephone No.: (704) 383-3727

 

Telecopy No.: (704) 383-1625

 

If to any Lender:

To the address set forth on Schedule 1.1 hereto

 

(c)       Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.

 

Section 10.2

Expenses; Indemnity.

(a)       The Borrower will (a) pay all reasonable and documented out-of-pocket
expenses (including, without limitation, all costs of electronic or internet
distribution of any information hereunder) of the Administrative Agent and its
Affiliates in connection with (i) the preparation, execution and delivery of
this Agreement and each other Loan Document, whenever the same shall be executed
and delivered, including without limitation all reasonable out-of-pocket
syndication and due diligence expenses and reasonable fees and disbursements of
counsel for the Administrative Agent and (ii) the preparation, execution and
delivery of any waiver, amendment or consent by the Administrative Agent or the
Lenders relating to this Agreement or any other Loan Document, including without
limitation reasonable fees and disbursements of counsel for the Administrative
Agent, (b) pay all reasonable and documented out-of-pocket expenses of the

 

49



Administrative Agent and each Lender actually incurred in connection with the
administration and enforcement of any rights and remedies of the Administrative
Agent and Lenders under the Credit Facility, including, without limitation, in
connection with any workout, restructuring, bankruptcy or other similar
proceeding, enforcing any Obligations of, or collecting any payments due from,
the Borrower or any guarantor by reason of an Event of Default (including in
connection the enforcement of any guaranty agreement) and (c) defend, indemnify
and hold harmless the Administrative Agent (and any sub-agent thereof) and the
Lenders, and each Related Party of any of the foregoing persons (each such
person, an “Indemnitee”), from and against any losses, penalties, fines,
liabilities, settlements, damages, costs and expenses, suffered by any
Indemnitee in connection with any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not any Indemnitee is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document or any documents, reports or other information provided to any
Indemnitee or contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby, including, without limitation,
reasonable attorney’s and consultant’s fees, except to the extent that any of
the foregoing directly result from the gross negligence or willful misconduct of
such Indemnitee. Notwithstanding the foregoing, nothing in this Section shall
require the Borrower to reimburse the Administrative Agent or any Lender in
duplication of any liability of the Borrower under Sections 3.8, 3.9, 3.10 and
3.11. To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under Section 10.2(a) to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of the Administrative
Agent, but without affecting the Borrower’s reimbursement obligations, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Ratable
Share of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this Section
10.2(a) are subject to the provisions of Section 3.7.

(b)       To the fullest extent permitted by applicable law, the Borrower, the
Administrative Agent and each Lender shall not assert, and hereby waives, any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, or the use of the proceeds thereof;
provided that the foregoing shall not limit the obligations of the Borrower
pursuant to Section 10.2(a). No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems (including Intralinks, SyndTrak or similar
systems) in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

50



Section 10.3    Set-off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, upon and
after the occurrence of any Event of Default and during the continuance thereof,
the Lenders and each of their Affiliates and any participant of a Lender in
accordance with Section 10.9 are hereby authorized by the Borrower at any time
or from time to time, without notice to the Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, including, but
not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but excluding payroll accounts) and any other indebtedness
at any time held or owing by such Lender or any such Assignee or participant to
or for the credit or the account of the Borrower against and on account of the
Obligations (to the extent then due and payable). Notwithstanding the preceding
sentence, each Lender agrees to notify the Borrower and the Administrative Agent
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application.

Section 10.4    Governing Law. This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of Illinois,
without reference to the conflicts or choice of law principles thereof.

 

Section 10.5

Jurisdiction and Venue.

(a)       Jurisdiction. The Borrower hereby irrevocably submits, for itself and
its property, to the nonexclusive jurisdiction of the state and federal courts
located in Cook County, Illinois and Mecklenburg County, North Carolina (and any
courts from which an appeal from any of such courts must or may be taken), in
any action, claim or other proceeding arising out of any dispute in connection
with this Agreement, the Notes and the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations. Each of the parties hereto agrees that a final judgment in any such
action, claim or proceeding shall be conclusive and may be enforced in other
jurisdiction by suit on the judgment or in any other manner provided by law. The
Borrower hereby irrevocably consents to the service of a summons and complaint
and other process in any action, claim or proceeding brought by the
Administrative Agent or any Lender in connection with this Agreement, the Notes
or the other Loan Documents, any rights or obligations hereunder or thereunder,
or the performance of such rights and obligations, on behalf of itself or its
property, in the manner specified in Section 10.1. Nothing in this Section 10.5
shall affect the right of the Administrative Agent or any Lender to serve legal
process in any other manner permitted by Applicable Law or affect the right of
the Administrative Agent or any Lender to bring any action or proceeding against
the Borrower or its properties in the courts of any other jurisdictions.

(b)       Venue. The Borrower hereby irrevocably waives any objection it may
have now or in the future to the laying of venue in the aforesaid jurisdiction
in any action, claim or other proceeding arising out of or in connection with
this Agreement, any other Loan Document or the rights and obligations of the
parties hereunder or thereunder. The Borrower irrevocably waives,

 

51



in connection with such action, claim or proceeding, any plea or claim that the
action, claim or other proceeding has been brought in an inconvenient forum.

 

Section 10.6

Reserved.

Section 10.7    Reversal of Payments. To the extent the Borrower makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

Section 10.8    Accounting Matters. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance therewith.

 

Section 10.9

Successors and Assigns; Participations.

(a)       Benefit of Agreement. This Agreement shall be binding upon and inure
to the benefit of the Borrower, the Administrative Agent and the Lenders and
their respective successors and assigns, except that the Borrower shall not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender.

(b)       Assignment by Lenders. Each Lender may, with the consent of the
Borrower (so long as no Event of Default has occurred and is continuing and
except in the case of an assignment to another Lender, an Affiliate of a Lender
or an Approved Fund) and the consent of the Administrative Agent (except in the
case of an assignment to another Lender, an Affiliate of a Lender or an Approved
Fund), which consents shall not be unreasonably withheld or delayed, assign to
one or more financial institutions all or a portion of its interests, rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Loans at the time owing to it and
the Notes, if any, held by it); provided that:

(i)        each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement;

 

52



(ii)       if less than all of the assigning Lender’s outstanding Loans are to
be assigned, the outstanding Loans so assigned shall not be less than
$5,000,000;

(iii)      the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit F attached hereto (an
“Assignment and Acceptance”), together with any Note or Notes subject to such
assignment;

(iv)      such assignment shall not, without the consent of the Borrower,
require the Borrower to file a registration statement with the SEC or apply to
or qualify the Loans or the Notes under the blue sky laws of any state; and

(v)       the assigning Lender shall pay to the Administrative Agent an
assignment fee of $3,500 for each assignment upon the execution by such Lender
of the Assignment and Acceptance; provided that no such fee shall be payable
upon any assignment by a Lender to one of its Affiliates or Approved Funds.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereby
and (B) the Lender thereunder shall, to the extent provided in such assignment,
be released from its obligations under this Agreement but shall continue to be
entitled to the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 10.2. The
Administrative Agent shall promptly record each Assignment and Acceptance
delivered to it in conformity with the terms of this Section 10.9.

(c)       Rights and Duties Upon Assignment. By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.

(d)       Register. The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders and the amount of the Loans with respect
to each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.

(e)       Issuance of New Notes. Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee together with any
Note or Notes requested by or on behalf of such assignee subject to such
assignment and the written consent to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is substantially
in the form of Exhibit F:

 

53



 

(i)

accept such Assignment and Acceptance;

 

(ii)

record the information contained therein in the Register; and

(iii)      promptly deliver a copy of such Assignment and Acceptance to the
Borrower.

If requested by or on behalf of such assignee, within five (5) Business Days
after receipt of notice, the Borrower shall execute and deliver to the
Administrative Agent, in exchange for the surrendered Note or Notes, a new Note
to the order of such assignee in amounts equal to the Loans assumed by it
pursuant to such Assignment and Acceptance and a new Note or Notes to the order
of the assigning Lender, if requested, in an amount equal to the Loans retained
by it hereunder. Such new Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of the assigned Notes delivered to
the assigning Lender. Each surrendered Note or Notes shall be canceled and
returned to the Borrower.

(f)        Participations. Each Lender may sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its Loans and
the Notes held by it); provided that:

 

(i)

such Lender’s obligations under this Agreement shall remain unchanged;

(ii)       such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

(iii)      such Lender shall remain the holder of the Note held by it for all
purposes of this Agreement;

(iv)      the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement;

(v)       such Lender shall not permit such participant the right to approve any
waivers, amendments or other modifications to this Agreement or any other Loan
Document other than waivers, amendments or modifications which would reduce the
principal of or the interest rate on any Loan, reduce the amount of any fees to
which such participant is entitled, extend any scheduled payment date for
principal of any Loan or, except as expressly contemplated hereby or thereby,
release substantially all of the collateral (if any); and

(vi)      any such disposition shall not, without the consent of the Borrower,
require the Borrower to file a registration statement with the SEC to apply to
qualify the Loans or the Notes under the blue sky law of any state.

 

54



(g)       Disclosure of Information; Confidentiality. The Administrative Agent
and the Lenders shall hold all non-public information with respect to the
Borrower obtained pursuant to the Loan Documents in accordance with their
customary procedures for handling confidential information; provided, that the
Administrative Agent may disclose information relating to this Agreement to Gold
Sheets and other similar bank trade publications solely for the purpose of
obtaining league table credit, such information to consist of deal terms and
other information customarily found in such publications and provided further,
that the Administrative Agent and Lenders may disclose any such information (i)
to the extent such disclosure is required by law or requested by any regulatory
authority, (ii) to such Lender’s independent auditors and other professional
advisors and (iii) to Affiliates of such Lender or Administrative Agent and to
their respective agents and advisors. Any Lender may, in connection with any
assignment, proposed assignment, participation or proposed participation
pursuant to this Section 10.9, disclose to the assignee, participant, proposed
assignee or proposed participant, any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided, that prior
to any such disclosure, each such assignee, proposed assignee, participant or
proposed participant shall agree with the Borrower or such Lender to preserve
the confidentiality of any confidential information relating to the Borrower
received from such Lender.

(h)       Certain Pledges or Assignments. Nothing herein shall prohibit any
Lender from pledging or assigning any of its rights under this Agreement
(including under its Note, if any) to any Federal Reserve Bank in accordance
with Applicable Law.

Section 10.10  Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that, no amendment, waiver or consent shall (a)
reduce the rate of or forgive any interest or fees payable on any Loan other
than fees to the Administrative Agent or the Lead Arranger (provided that only
the consent of the Required Lenders shall be required to waive the applicability
of any post-default increase in interest rates), (b) reduce or forgive the
principal amount of any Loan, (c) extend the originally scheduled time or times
of payment of the principal of any Loan or the time or times of payment of
interest on any Loan or any fee or commission with respect thereto, (d) permit
any subordination of the principal or interest on any Loan, (e) release the
Borrower from the Obligations (other than Hedging Obligations) hereunder, (f)
permit any assignment (other than as specifically permitted or contemplated in
this Agreement) of any of the Borrower’s rights and obligations hereunder, (g)
amend the provisions of this Section 10.10 or the definition of Required Lenders
or (h) change or waive any provision of this Agreement or any other Loan
Document requiring pro rata treatment of the Lenders, including, without
limitation, Section 3.5 or 3.6, in each case without the prior written consent
of each Lender. In addition, no amendment, waiver or consent to the provisions
of Article IX or to the other rights and duties of the Administrative Agent
hereunder shall be made without the written consent of the Administrative Agent.

 

55



Section 10.11  Performance of Duties. The Borrower’s obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.

Section 10.12  All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

Section 10.13  Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article X and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

Section 10.14  Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

Section 10.15  Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 10.16  Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

Section 10.17  Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and all Commitments have been terminated.
No termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

Section 10.18  Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

Section 10.19  No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto

 

56



and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.

Section 10.20  PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

 

Section 10.21

Inconsistencies with Other Documents; Independent Effect of Covenants.

(a)       In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.

(b)       The Borrower expressly acknowledges and agrees that each covenant
contained in Articles VI and VII hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Article VI if, before or
after giving effect to such transaction or act, the Borrower shall or would be
in breach of any other covenant contained in Article VII.

Section 10.22  No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arranger are arm’s-length commercial transactions between the Borrower,
on the one hand, and the Administrative Agent and the Lead Arranger, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lead Arranger and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, (B) irrespective of whether any Lender, the Lead Arranger, the
Administrative Agent or any of their Affiliates has advised or is advising the
Borrower on other matters, the Borrower shall not claim any such fiduciary,
advisory or agency relationship or services and the Borrower acknowledges that
none of the Administrative Agent, any Lender, the Lead Arranger or any of their
Affiliates owes a fiduciary or similar duty to the Borrower and; and (iii) the
Administrative Agent, the Lenders and the Lead Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Lead Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates.

[Signature pages to follow]

 

57



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

W.W. GRAINGER, INC., as Borrower

 

 

 

 

By:

/s/ P.M. West

 

Name:

P.M. West

 

Title:

Vice President and Treasurer

 

 

Signature Page to Credit Agreement





 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

 

 

 

 

By:

/s/ David K. Hall

 

Name:

David K. Hall

 

Title:

Director

 

 

Signature Page to Credit Agreement





 

JP MORGAN CHASE BANK, N.A., as Syndication Agent and a Lender

 

 

 

 

By:

s/ Suzanne Ergastolo

 

Name:

Suzanne Ergastolo

 

Title:

Vice President

 

 

Signature Page to Credit Agreement





 

COMMERCE BANK, N.A., as Documentation Agent and a Lender

 

 

 

 

By:

/s/ Todd S. Sturza

 

Name:

Todd S. Sturza

 

Title:

Regional Vice President

 

 

Signature Page to Credit Agreement





 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Documentation Agent and a Lender

 

 

 

 

By:

/s/ Victor Pierzchalski

 

Name:

Victor Pierzchalski

 

Title:

Authorized Signatory

 

 

Signature Page to Credit Agreement





 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Charles R. Dickerson

 

Name:

Charles R. Dickerson

 

Title:

Managing Director

 

 

Signature Page to Credit Agreement





 

BANK OF CHINA, NEW YORK BRANCH as a Lender

 

 

 

 

By:

/s/ Richard Bradspies

 

Name:

Richard Bradspies

 

Title:

Deputy General Manager

 

 

Signature Page to Credit Agreement





 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Patricia Helman

 

Name:

Patricia Helman

 

Title:

Vice President

 

 

 

 

By:

/s/ Miguel Lara

 

Name:

Miguel Lara

 

Title:

Managing Director

 

 

Signature Page to Credit Agreement





 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

By:

/s/ Yoshihiro Hyakutome

 

Name:

Yoshihiro Hyakutome

 

Title:

General Manager

 

 

Signature Page to Credit Agreement





 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ James N. DeVries

 

Name:

James N. DeVries

 

Title:

Senior Vice President

 

 

Signature Page to Credit Agreement





 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Jim C.Y. Chen

 

Name:

Jim C.Y. Chen

 

Title:

Vice President and General Manger

 

 

Signature Page to Credit Agreement





 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ W.J. Bowne

 

Name:

W.J. Bowne

 

Title:

Managing Director

 

 

Signature Page to Credit Agreement





 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

By:

/s/ Keith L. Burson

 

Name:

Keith L. Burson

 

Title:

Vice President

 

 

Signature Page to Credit Agreement





 

WILLIAM STREET LLC, as a Lender

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

 

Signature Page to Credit Agreement





 

HSBC BANK USA, NA, as a Lender

 

 

 

 

By:

/s/Graeme Robertson

 

Name:

Graeme Robertson

 

Title:

Vice President

 

 

Signature Page to Credit Agreement





 

CATHAY UNITED BANK, as a Lender

 

 

 

 

By:

/s/ Allen Peng

 

Name:

Allen Peng

 

Title:

EVP & General Manager

 

 

Signature Page to Credit Agreement





 

COMPASS BANK, as a Lender

 

 

 

 

By:

/s/ Keely W. McGee

 

Name:

Keely W. McGee

 

Title:

Vice President

 

 

Signature Page to Credit Agreement





 

FIRST COMMERCIAL BANK NEW YORK AGENCY, as a Lender

 

 

 

 

By:

/s/ Yu-Mei Hsiao

 

Name:

Yu-Mei Hsiao

 

Title:

Assistant General Manager

 

 

Signature Page to Credit Agreement





 

MALAYAN BANKING BERHAD, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Fauzi Zulkifli

 

Name:

Fauzi Zulkifli

 

Title:

General Manager

 

 

Signature Page to Credit Agreement





 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Tsang-Pei Hsu

 

Name:

Tsang-Pei Hsu

 

Title:

VP & Deputy General Manager

 

 

Signature Page to Credit Agreement





 

THE CHIBA BANK, LTD., as a Lender

 

 

 

 

By:

/s/ Morio Tsumita

 

Name:

Morio Tsumita

 

Title:

General Manager

 

 

Signature Page to Credit Agreement



 

 

W.W. GRAINGER, INC.

EXHIBITS

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

-

Form of Note

 

 

Exhibit B

-

Form of Notice of Borrowing

 

 

Exhibit C

-

Form of Notice of Account Designation

 

 

Exhibit D

-

Form of Notice of Prepayment

 

 

Exhibit E

-

Form of Notice of Conversion/Continuation

 

 

Exhibit F

-

Form of Assignment and Acceptance

 

 

 

 

 

 

 

 



EXHIBIT A

to

Credit Agreement

dated as of May 6, 2008

by and among

W.W. Grainger, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

FORM OF NOTE

 



Borrower’s Taxpayer Identification No. 36-1150280

 

NOTE

 

$___________

May ___,2008

 

Charlotte, North Carolina

 

 

FOR VALUE RECEIVED, W.W. GRAINGER, INC., a corporation organized under the laws
of Illinois (the “Borrower”), hereby promises to pay to the order of

______________________________ (the “Lender”), at the offices of Wachovia Bank,
National Association (the “Administrative Agent”) located at One Wachovia
Center, 301 South College Street, Charlotte, North Carolina (or at such other
place or places as the Administrative Agent may designate), at the times and in
the manner provided in the Credit Agreement, dated as of May __, 2008 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time parties thereto,
and Wachovia Bank, National Association, as Administrative Agent, the principal
sum of

__________________________ DOLLARS ($___________), under the terms and
conditions of this term loan promissory note (this “Note”) and the Credit
Agreement. The defined terms in the Credit Agreement are used herein with the
same meaning. The Borrower also promises to pay interest on the aggregate unpaid
principal amount of this Note at the rates applicable thereto from time to time
as provided in the Credit Agreement.

This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Loans made by the Lender pursuant to the Credit
Agreement. All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement and
the other Credit Documents. Reference is made to the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.

In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of Illinois without reference to the
conflicts or choice of law principles thereof.



IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.

 

 

 

W.W. GRAINGER, INC., as Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



EXHIBIT B

to

Credit Agreement

dated as of May 6, 2008

by and among

W.W. Grainger, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

FORM OF NOTICE OF BORROWING

 



NOTICE OF BORROWING

 

Dated as of: May __, 2008

 

Wachovia Bank, National Association

  as Administrative Agent

Charlotte Plaza, CP-23

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to Section
2.2(a) of the Credit Agreement dated as of May 6, 2008 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among W.W.
Grainger, Inc., a corporation organized under the laws of Illinois (the
“Borrower”), the Lenders who are or may become a party thereto, as Lenders (the
“Lenders”), and Wachovia Bank, National Association, as Administrative Agent
(the “Administrative Agent”).

 

1.         The Borrower hereby requests that the Lenders make a Loan to the
Borrower on the Closing Date in the aggregate principal amount of $500,000,000.

 

2.         The Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

 

Component of Loan

Interest Rate

Interest Period

(LIBOR Rate only)

Termination Date for

Interest Period (if

applicable)

 

 

 

 

 

[Base Rate or

LIBOR Rate]

 

 

 

3.         The principal amount of all Loans outstanding as of the date hereof
(including the requested Loan) does not exceed the maximum amount permitted to
be outstanding pursuant to the terms of the Credit Agreement.

 

4.         All of the conditions applicable to the Loan requested herein as set
forth in the Credit Agreement have been satisfied as of the Closing Date.

 

5.         Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.



            IN WITNESS WHEREOF, the undersigned has executed this Notice of
Borrowing as of the ____ day of May, 2008.

 

 

 

W.W. GRAINGER, INC., as Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



EXHIBIT C

to

Credit Agreement

dated as of May 6, 2008

by and among

W.W. Grainger, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 



NOTICE OF ACCOUNT DESIGNATION

 

Dated as of: May __, 2008

 

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-23

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to Section
2.2(b) of the Credit Agreement dated as of May 6, 2008 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among W.W.
Grainger, Inc., a corporation organized under the laws of Illinois (the
“Borrower”), the Lenders who are or may become a party thereto, as Lenders (the
“Lenders”), and Wachovia Bank, National Association, as Administrative Agent
(the “Administrative Agent”).

 

1.         The Administrative Agent is hereby authorized to disburse all Loan
proceeds under the Credit Agreement into the following account(s):

 

____________________________

ABA Routing Number: _________

Account Number: _____________

 

2.         Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

[Signature Page Follows]



            IN WITNESS WHEREOF, the undersigned has executed this Notice of
Account Designation as of the ____ day of May, 2008.

 

 

 

W.W. GRAINGER, INC., as Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



EXHIBIT D

to

Credit Agreement

dated as of May 6, 2008

by and among

W.W. Grainger, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

FORM OF NOTICE OF PREPAYMENT

 



NOTICE OF PREPAYMENT

 

Dated as of: _________, 20__

 

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-23

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of May 6, 2008 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among W.W.
Grainger, Inc., a corporation organized under the laws of Illinois (the
“Borrower”), the Lenders who are or may become a party thereto, as Lenders (the
“Lenders”), and Wachovia Bank, National Association, as Administrative Agent
(the “Administrative Agent”).

 

1.         The Borrower hereby provides notice to the Administrative Agent that
it shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.3(b) of
the Credit Agreement.)

 

2.         The Borrower shall repay the above-referenced Loans on the following
Business Day: _______________. (Complete with a Business Day at least one (1)
Business Day subsequent to the date of this Notice of Prepayment with respect to
any Base Rate Loan and three (3) Business Days subsequent to the date of this
Notice of Prepayment with respect to any LIBOR Rate Loan.)

 

3.         Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

[Signature Page Follows]

 



            IN WITNESS WHEREOF, the undersigned has executed this Notice of
Prepayment as of the ____ day of __________, 20__.

 

 

 

W.W. GRAINGER, INC., as Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



EXHIBIT E

to

Credit Agreement

dated as of May 6, 2008

by and among

W.W. Grainger, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 



NOTICE OF CONVERSION/CONTINUATION

 

Dated as of: ___________, 20__

 

Wachovia Bank, National Association,

  as Administrative Agent

Charlotte Plaza, CP-23

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (the “Notice”) is delivered
to you pursuant to Section 3.2 of the Credit Agreement dated as of May 6, 2008
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among W.W. Grainger, Inc., a corporation organized under the
laws of Illinois (the “Borrower”), the Lenders who are or may become a party
thereto, as Lenders (the “Lenders”), and Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”).

 

1.         This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

 

(  )

Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

 

(a)

The aggregate outstanding principal balance of such Loan is $_______________.

 

(b)

The principal amount of such Loan to be converted is $_______________.

 

(c)

The requested effective date of the conversion of such Loan is _______________.

 

(d)

The requested Interest Period applicable to the converted Loan is
_______________.

 

(  )

Converting a portion of a LIBOR Rate Loan into a Base Rate Loan

 

 

(a)

The aggregate outstanding principal balance of such Loan is $_______________.

 

(b)

The last day of the current Interest Period for such Loan is _______________.

 

(c)

The principal amount of such Loan to be converted is $_______________.



 

(d)

The requested effective date of the conversion of such Loan is _______________.

 

(  )

Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

 

(a)

The aggregate outstanding principal balance of such Loan is $_______________.

 

(b)

The last day of the current Interest Period for such Loan is _______________.

 

(c)

The principal amount of such Loan to be continued is $_______________.

 

(d)

The requested effective date of the continuation of such Loan is
_______________.

 

(e)

The requested Interest Period applicable to the continued Loan is
_______________.

2.         The principal amount of all Loans outstanding as of the date hereof
does not exceed the maximum amount permitted to be outstanding pursuant to the
terms of the Credit Agreement.

 

3.         All of the conditions applicable to the conversion or continuation of
the Loan requested herein as set forth in the Credit Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such Loan.

 

4.         Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

[Signature Page Follows]



            IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the ____ day of __________, 20__.

 

 

 

W.W. GRAINGER, INC., as Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



EXHIBIT F

to

Credit Agreement

dated as of May 6, 2008

by and among

W.W. Grainger, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wachovia Bank, National Association,

as Administrative Agent

 

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 



ASSIGNMENT AND ACCEPTANCE

 

Dated as of: ___________, 20__

 

Reference is made to the Credit Agreement dated as of May 6, 2008 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among W.W. Grainger, Inc., a corporation organized under the laws of Illinois
(the “Borrower”), the Lenders who are or may become a party thereto, as Lenders
(the “Lenders”), and Wachovia Bank, National Association, as Administrative
Agent (the “Administrative Agent”). Capitalized terms used herein which are not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

_______________ (the “Assignor”) and _______________ (the “Assignee”) agree as
follows:

 

1.         The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, as of the Effective
Date (as defined below), the assigned interest set forth on Schedule 1 hereto
and all of the Assignor’s interest, rights and obligations with respect to such
interest (the “Assigned Interest”). This Assignment and Acceptance is entered
pursuant to, and authorized by, Section 10.9 of the Credit Agreement.

 

The Assignor (a) represents that, as of the date hereof, the outstanding
balances of its Loans (as unreduced by any assignments thereof which have not
yet become effective) under the Credit Agreement is $__________; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto, other
than that the Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or its Subsidiaries or
the performance or observance by the Borrower or its Subsidiaries of any of
their obligations under the Credit Agreement or any other instrument or document
furnished or executed pursuant thereto.

 

2.         The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (c)
agrees that it will, independently and without reliance upon the Assignor or any
other Lender or the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
appoints and authorizes the Administrative Agent to take such



action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all the obligations which by the terms of the Credit Agreement and the
other Loan Documents are required to be performed by it as a Lender; (f) agrees
to hold all confidential information in a manner consistent with the provisions
of Section 10.9(g) of the Credit Agreement; and (g) includes herewith for the
Administrative Agent the forms required by Section 3.11(e) of the Credit
Agreement (if not previously delivered).

 

3.         The effective date for this Assignment and Acceptance shall be as set
forth on Schedule 1 hereto (the “Effective Date”). Following the execution of
this Assignment and Acceptance, it will be delivered to the Administrative Agent
for, to the extent required by the Credit Agreement, consent by the Borrower and
the Administrative Agent and acceptance and recording in the Register.

 

4.         Upon such consents, acceptance and recording, from and after the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender under each such agreement, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents.

 

5.         Upon such consents, acceptance and recording, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the interest assigned hereby (including payments of principal, interest, fees
and other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

 

6.         THIS ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO BE A CONTRACT UNDER
SEAL AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 

7.         This Assignment and Acceptance may be executed in separate
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument.

 

[Signature Pages Follow]



WITNESS the following signatures as of the _____ day of __________, 20__.

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Outstanding Loans:

$

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Outstanding Loans:

$

 

 

 

 

 

 

 

 

 

 

 

*

The Outstanding Loans of the Assignor and the Assignee set forth on this
signature page are as of the Effective Date of this Assignment and Acceptance.



Acknowledged and Consented to on behalf of the Borrower: 1

 

W.W. GRAINGER, INC., as Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Consented to and Accepted by:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

_________________________

1 If applicable pursuant to Section 10.9.



Schedule 1

to

Assignment and Acceptance

 

Assignment and Acceptance pursuant to the Credit Agreement dated as of May 6,
2008, as amended, restated, supplemented or otherwise modified, by and among
W.W. Grainger, Inc., a corporation organized under the laws of Illinois, the
Lenders who are or may become a party thereto, as Lenders, and Wachovia Bank,
National Association, as Administrative Agent.

 

1.

Effective Date

 

 

__________, 20 ____

 

 

 

 

 

2.

Assignor’s Interest

 

 

 

 

Prior to Assignment

 

 

 

 

 

 

 

 

 

(a)

Outstanding balance of Loans

 

 

$_________

 

 

 

 

 

3.

Assigned Interest of Loans

 

 

$_________

 

 

 

 

 

4.

Assignee’s Loans

 

 

 

 

After Effective Date:

 

 

 

 

 

 

 

 

 

(a)

Total outstanding balance of

 

 

 

 

 

Assignee’s Loans

 

 

$_________

 

 

 

 

 

5.

Retained Interest of Assignor after

 

 

 

 

Effective Date:

 

 

 

 

 

 

 

 

 

(a)

Outstanding balance of Assignor’s Loans

 

 

$_________

 

 

 

 

 

6.

Payment Instructions

 

 

 

 

 

 

 

 

 

(a)

If payable to Assignor,

 

 

 

 

 

to the account of Assignor to

 

 

 

 

 

 

 

 

 

 

_________________________

 

 

 

 

 

 

_________________________

 

 

 

 

 

 

ABA No.: ________________

 

 

 

 

 

 

Account Name: ____________

 

 

 

 

 

 

Account No.: _____________

 

 

 

 

 

 

Attn: ____________________

 

 

 

 

 

 

Ref: _____________________

 

 

 

 

 

 

 

 

 

 

 

 

(b)

If payable to Assignee, to the account

 

 

 

 

 

of Assignee to:

 

 

 

 



 

 

 

_________________________

 

 

 

 

 

 

_________________________

 

 

 

 

 

 

ABA No.: ________________

 

 

 

 

 

 

Account Name: ____________

 

 

 

 

 

 

Account No.: _____________

 

 

 

 

 

 

Attn: ____________________

 

 

 

 

 

 

Ref: _____________________

 

 

 

 

 



Schedule 1.1

 

Lenders and Commitments

 

LENDER

COMMITMENT

Wachovia Bank, National Association

301 South College Street, 15th Floor

Charlotte, North Carolina 28288

Attention: David K. Hall

Telephone No.: (704) 383-3727

Telecopy No.: (704) 383-1625

$67,500,000.00

JPMorgan Chase Bank, N.A.

105 Dearborn, ILI-0364

Chicago, IL 60603

Attention: Suzanne Ergastolo

Telephone No.: (312) 325-3221

Telecopy No.: (312) 325 3239

 

$35,000,000.00

Commerce Bank, N.A.

2005 Market Street, 2nd Floor

Philadelphia, PA 19103

Attention: Todd A. Sturza

Telephone No.: (215) 282-2471

Telecopy No.: (215) 282-4032

 

$35,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

227 West Monroe Street, Suite 2300

Chicago, IL 60606

Attention: Diane Tkach

Telephone No.: (312) 696-4663

Telecopy No.: (312) 696-4535

 

$35,000,000.00

Bank of America, N.A.

Bank of America Plaza

101 S. Tryon Street

NC1-002-28-19

Charlotte, NC 28255

Attention: Charles R. Dickerson

Telephone No.: (704) 386-5514

Telecopy No.: (704) 386-3893

 

$30,000,000.00

 



 

Bank of China, New York Branch

410 Madison Avenue

New York, NY 10017

Attention: David Hoang

Telephone No.: (212) 935-3101 Ext. 229

Telecopy No.: (212) 308-4993

 

$30,000,000.00

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

1345 Ave of the Americas

New York, NY 10105

Attention: Jorge Gonzalez

Telephone No.: (212) 728-1673

Telecopy No.: (212) 333-2904

 

$30,000,000.00

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Bijal Patel

Telephone No.: (212) 224-4091

Telecopy No.: (212) 224-4384

 

$30,000,000.00

U.S. Bank, National Association

209 South LaSalle Street, Suite 410

Chicago, IL 60604

Attention: James N. Devries

Telephone No.: (312) 325-8885

Telecopy No.: (312 325-8754

 

$27,500,000.00

Chang Hwa Commercial Bank, Ltd., New York Branch

685 3rd Avenue, 29th Floor

New York, NY 10017

Attention: Nelson Chou

Telephone No.: (212) 651-9770 Ext. 24

Telecopy No.: (212) 651-9785

 

$22,500,000.00

PNC Bank, National Association

249 Fifth Avenue

Pittsburgh, PA 15222

Attention: Alison Rabold

Telephone No.: (412) 768-5342

Telecopy No.: (412) 705-3232

 

$22,500,000.00

 



 

The Northern Trust Company

50 S. LaSalle St, L-8

Chicago, IL 60603

Attention: Keith Burson

Telephone No.: (312) 444-3099

Telecopy No.: (312) 444-4906

 

$22,500,000.00

William Street, LLC

c/o Goldman Sachs & Co.

30 Hudson Street, 17th Floor

Jersey City, NJ 07032

Attention: Pedro Ramirez

Telephone No.: (917) 343-8319

Telecopy No.: (212) 428-1243

 

$22,500,000.00

HSBC Bank USA, NA

71 S. Walker, Suite 2700

Chicago, IL 60606

Attention: Graeme Robertson

Telephone No.: (312) 357-3997

Telecopy No.: (312) 357-3999

 

$20,000,000.00

Cathay United Bank

725 S. Figueron Street, # 4150

Los Angeles, CA 90017

Attention: Clement Au

Telephone No.: (213) 243-1234 ext 103

Telecopy No.: (213) 627-6817

 

$15,000,000.00

Compass Bank

15 South 20th Street, Suite 1501

Birmingham, AL 35233

Attention: Keely W. McGee

Telephone No.: (205) 297-5920

Telecopy No.: (205) 297-3901

 

$15,000,000.00

First Commercial Bank, New York Agency

750 Third Ave, 34th Floor

New York, NY 10017

Attention: Val Shih

Telephone No.: (212) 599-6868 ext 215

Telecopy No.: (212) 599-6133

 

$10,000,000.00

 



 

Malayan Banking Berhad, New York Branch

400 Park Avenue, 9th Floor

New York, NY 10022

Attention: Nor Akmar Wallace

Telephone No.: (212) 303-1319

Telecopy No.: (212) 308-0109

$10,000,000.00

Mega International Commercial Bank Co., Ltd. New York Branch

65 Liberty Street

New York, NY 1005

Attention: Ifen Lee

Telephone No.: (212) 815-9107

Telecopy No.: (212) 766-5006

 

$10,000,000.00

The Chiba Bank, Ltd.

1133 Avenue of the Americas, 15th Floor

New York, NY 10036

Attention: Carmen A. Augustino

Telephone No.: (212) 354-8390

Telecopy No.: (212) 354-8575

 

$10,000,000.00

TOTAL

$500,000,000.00

 



Schedule 5.5

Litigation

As reported by Borrower in its public filings, the Borrower received a letter in
December 2007 from the Commercial Litigation Branch of the Civil Division of the
Department of Justice (the “DOJ”) regarding the Company’s contract with the
United States General Services Administration (the “GSA”). The letter suggested
that the Borrower had not complied with the contract’s disclosure obligations
and pricing provisions, and had potentially overcharged government customers
under the contract. As also reported, the DOJ subsequently intervened in a
previously filed civil “qui tam” action alleging non-compliance with the
contract and with the country of origin provisions of the Trade Agreement Act.

 

In March 2008, the Borrower began the process of meeting with the DOJ to discuss
the DOJ’s allegations and damage estimates. The timing and outcome of these
discussions are uncertain and could include settlement or civil litigation by
the DOJ to recover, among other amounts, treble damages and penalties under the
False Claims Act. While this matter is not expected to have a material adverse
effect on the Borrower’s financial position, an unfavorable resolution could
result in material payments by the Borrower. The Borrower continues to believe
that it has complied with the GSA contract in all material respects.



Schedule 5.7

ERISA Compliance

None, it being understood that the Borrower does not maintain any Pension Plans
or contribute to any Multiemployer Plans.



Schedule 5.15

Subsidiaries and Material Equity Investments

A.

Subsidiaries

Acklands - Grainger Inc. (Canada)

Dayton Electric Manufacturing Co. (Illinois)

Grainger Caribe, Inc. (Illinois)

Grainger International, Inc. (Illinois)

Grainger Global Holdings, Inc. (Delaware)

Grainger China LLC (China)

Grainger Global Trading (Shanghai) Company Limited (China)

Grainger India Private Limited (India)

Grainger Panama S.A. (Panama)

Grainger Services International Inc. (Illinois)

ProQuest Brands, Inc. (Illinois)

WWG de Mexico, S.A. de C.V. (Mexico)

Grainger, S.A. de C.V. (Mexico)

WWG Servicios, S.A. de C.V. (Mexico)

Lab Safety Supply, Inc. (Wisconsin)

 

B.

Other material equity investments

MRO Korea Co., Ltd. (Korea) (49% owned)

MonotaRO Co., Ltd. (Japan) (38.8% owned)



Schedule 5.16

 

Insurance

 

None.



Schedule 7.1

 

Liens

 

None.

 

 